Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 1 of 88   PageID #: 12107
                                                                                     1


       1                    IN THE UNITED STATES DISTRICT COURT

       2                         FOR THE DISTRICT OF HAWAII

       3
           UNITED STATES OF AMERICA,            )   CR 17-00101 LEK
       4                                        )
                        Plaintiff,              )   Honolulu, Hawaii
       5                                        )   February 20, 2020
              vs.                               )
       6                                        )   PARTIAL TRANSCRIPT:
           (1) ANTHONY T. WILLIAMS,             )   TESTIMONY OF DR. LEONARD
       7                                        )   GEORGE HOROWITZ
                        Defendant.              )
       8                                        )

       9
                         PARTIAL TRANSCRIPT OF TRIAL PROCEEDINGS
     10                  BEFORE THE HONORABLE LESLIE E. KOBAYASHI
                               UNITED STATES DISTRICT JUDGE
     11
            APPEARANCES:
     12
            For the Government:           KENNETH M. SORENSON, AUSA
     13                                   GREGG PARIS YATES, AUSA
                                          Office of the United States Attorney
     14                                   300 Ala Moana Boulevard, Suite 6100
                                          Honolulu, Hawaii 96850
     15
            Also Present:                 MEGAN CRAWLEY, FBI Special Agent
     16
            For the Defendant (1)         ANTHONY T. WILLIAMS, Pro Se
     17     Anthony T. Williams:          05963-122
                                          Federal Detention Center Honolulu
     18                                   Inmate Mail/Parcels
                                          P.O. Box 30080
     19                                   Honolulu, Hawaii 96820

     20     Standby Counsel:              LARS ROBERT ISAACSON, ESQ.
                                          547 Halekauwila Street, Suite 102
     21                                   Honolulu, Hawaii 96813

     22     Official Court Reporter:      DEBRA READ, RDR
                                          United States District Court
     23                                   300 Ala Moana Boulevard
                                          Honolulu, Hawaii 96850
     24
           Proceedings recorded by electronic sound recording; transcript
     25    produced with computer-aided transcription (CAT).




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 2 of 88   PageID #: 12108
                                                                                      2


       1                                   I N D E X

       2                     CHRONOLOGICAL INDEX OF WITNESSES

       3

       4   DEFENDANT'S WITNESS                                                 PAGE

       5

       6   DR. LEONARD GEORGE HOROWITZ
            Direct Examination By The Defendant                                  3
       7    Cross-Examination By Mr. Sorenson                                   36
            Redirect Examination By The Defendant                               73
       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 3 of 88   PageID #: 12109
                                                                                     3


       1   THURSDAY, FEBRUARY 20, 2020                                  10:39 A.M.

       2                        (Partial transcript begins:)

       3     DR. LEONARD GEORGE HOROWITZ, DEFENDANT'S WITNESS, WAS SWORN

       4                THE COURT:     Good morning.   Hi.   If you could hand

       5   your notes over to the courtroom manager, please.           Thank you.

       6                THE COURTROOM MANAGER:       Thank you.

       7                THE COURT:     I'll hold those for you.     If you need to

       8   refer to them, we need to show it to Mr. Williams and the

       9   attorneys before you can answer.

     10                 THE COURTROOM MANAGER:       Please be seated, sir.

     11                 THE WITNESS:    Thank you.

     12                 THE COURTROOM MANAGER:       You're welcome.    State your

     13    full name, sir, and please spell your last name, and speak into

     14    the microphone.

     15                 THE WITNESS:    Yes.   My name is Leonard George

     16    Horowitz.    And I have a Hebrew name.      My Hebrew name is Arya

     17    ben Shlomo Halevi.     That's relevant to the facts in this case

     18    because my case with Mr. Williams involves a ministry, the

     19    Royal Bloodline of David Judeo-Christian ministry that I'm the

     20    overseer of.

     21                 THE COURT:     All right.    Mr. Williams, your witness.

     22                               DIRECT EXAMINATION

     23    BY THE DEFENDANT:

     24          Q      Good morning, Dr. Horowitz.

     25          A      Good morning, Mr. Williams.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 4 of 88   PageID #: 12110
                                                                                     4


       1         Q      Dr. Horowitz, where did you go to school at?

       2         A      Huh, Rutgers College for biological sciences.            I

       3   went to Tufts University School of Dental Medicine.           I became a

       4   dentist, practiced for 16 years, went on to receive beyond

       5   faculties at Harvard and Tufts University behavioral science.

       6   I got a master's in public health in behavioral science, media,

       7   health education, health promotion, and persuasion technologies

       8   research and development at Harvard University, and then went

       9   on to do work with the pharmaceutical industry.

     10          Q      And have you written any -- authored any books

     11    Dr. Horowitz?

     12          A      23 books, 7 documentary films, some have been award

     13    winners.

     14          Q      And how many best sellers have you had as far as

     15    books?

     16          A      I have three national best sellers.        I'm the leading

     17    author in the field of HIV AIDS and infectious diseases

     18    according to Wikipedia.

     19          Q      And when did you meet me, Dr. Horowitz?         Do you

     20    remember?

     21          A      I do remember.    It was at the Bureau of Conveyances.

     22    I'm not sure the year precisely, but I think it was around 2011

     23    or '12 where I was having difficulties with Mr. Paul J. Sulla,

     24    Jr.

     25                 And you knew me from my work in having publishing




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 5 of 88   PageID #: 12111
                                                                                      5


       1   and being on video, and so you made the acquaintance.

       2          Q     And so, Dr. Horowitz, so when you was having

       3   problems with your mortgage, you said was Attorney Sulla.            And

       4   what did he -- what did he do or what was he trying to do with

       5   your mortgage, with your home?

       6          A     Steal the property.     Effectively has done so through

       7   forgeries, a set series of forgeries and fraud, and according

       8   to my beliefs and the evidence that I hold, having bribed

       9   officials in the Third Circuit Court of Hawaii that has granted

     10    Mr. Sulla our property.      He currently possesses our property,

     11    and the good fortune is that he was recently indicted for one

     12    of the series of forgeries by the prosecutor in Hilo.

     13           Q     Now, when you was fighting to keep your home from

     14    being stolen by Mr. Sulla, did you have to hire an attorney at

     15    law?

     16           A     I hired seven attorneys before I engaged you.

     17           Q     And how --

     18           A     Actually, let me clarify.      I hired a series of seven

     19    attorneys, I think four or five of them before I met you.

     20           Q     Okay.   And approximately how much money did you

     21    spend?

     22           A     In attorney's fees currently over $350,000.

     23           Q     And were they effective?

     24           A     Not at all, absolutely not, just, I'm sorry to say,

     25    grossly disappointing.




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 6 of 88   PageID #: 12112
                                                                                     6


       1         Q      Did they try to educate you on the law and your

       2   rights in fighting against this illegal taking of your home?

       3         A      Only my current attorney who is Margaret Wille.

       4   She's very, very nice, very competent, and has done her best to

       5   educate me, and I appreciate that.

       6         Q      Okay.   Now, I'm going to show you a document.

       7                Can I get the Government Exhibit 835 again, the

       8   mortgage?

       9                Now, Dr. Horowitz, now this is a mortgage that I had

     10    drafted on you and your wife's behalf; is that correct?

     11          A      I believe so.

     12          Q      And you have done extensive research on what a legal

     13    fiction is and a strawman is, correct?

     14          A      Correct.

     15          Q      Could you explain to the jury the concept of what a

     16    strawman or a legal fiction is?

     17                 MR. SORENSON:    Objection, Your Honor.       I don't think

     18    he's called to be an expert on giving an opinion ton that.

     19                 THE DEFENDANT:    This is --

     20                 THE COURT:    All right.    So -- so sustained.      He

     21    can -- you can ask him for his understanding.

     22                 THE DEFENDANT:    Well, 'cause this is part of the

     23    document.

     24                 THE COURT:    Did you want to publish it?

     25                 THE DEFENDANT:    Yes, I want to publish.       This is




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 7 of 88   PageID #: 12113
                                                                                     7


       1   part of the language in the document.

       2                 THE COURT:   You can ask for his understanding.

       3                 THE DEFENDANT:   That's what I'm --

       4                 THE COURT:   Okay.

       5         Q       (BY THE DEFENDANT:)    So based on your research that

       6   you've researched with legal fictions and strawman, what did

       7   your research reveal about what a strawman is or a legal

       8   fiction?

       9         A       Well, essentially that a strawman is when you sign

     10    you capital letters of your name, it's really not your person

     11    person, it's more of like somewhat of a corporate entity that's

     12    a different -- it's different -- legally it's a different

     13    entity than your blood person.

     14                  So to my knowledge, very simply, that's what it is.

     15    And the reason I understand that that exists is I suspect

     16    there's positive as well as negative reasons and justifications

     17    for doing that.     I'm not completely studied in all of it, but

     18    suffice it to say there's people who abuse it and people -- and

     19    the system, supposedly the justice system, that justifies it

     20    for expedience or for protecting assets that sometimes require

     21    protecting.    Sometimes they don't.      And that's where it becomes

     22    very challenging from my perspective to understand who's right,

     23    who's wrong, who's being honest, and who's being dishonest.

     24          Q       So when I drafted this document and I had this

     25    strawman or the legal fiction as a all capital letters, you




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 8 of 88   PageID #: 12114
                                                                                     8


       1   understood that that wasn't you, the flesh and blood man, was

       2   the borrower?

       3         A      That's correct.

       4         Q      Okay.

       5         A      And I would also add that I personally have never

       6   used this document in any business transactions because, quite

       7   honestly, it's still so confusing for me to really comprehend

       8   what this is really about that I didn't have full faith and

       9   knowledge.    However, I am absolutely certain that this was done

     10    in good faith.    It wasn't done to try to steal anybody's money

     11    or try to manipulate a system that essentially was not corrupt.

     12                 The system itself in which mortgage loans, I am very

     13    clear, is so grossly corrupt, and at the time, if you remember

     14    correctly, that this was taking place -- and this is dated

     15    2015 -- between approximately 2008 and 2015, there was a

     16    terrible mortgage crisis in the United States.          The whole

     17    undermining of the U.S. economy occurred because of the fraud

     18    in the mortgage industry.

     19                 MR. SORENSON:    Objection.    Relevance, Your Honor.

     20                 THE WITNESS:    So --

     21                 THE COURT:     Sustained.   So the last statement will

     22    be stricken from the record and the jury is to disregard his

     23    unresponsive.

     24          Next question.

     25          Q      (BY THE DEFENDANT:)     Well, in your research based on




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 9 of 88   PageID #: 12115
                                                                                     9


       1   the fraud that had been committed against you, what did you

       2   find about the fraud in the mortgage industry?

       3         A      I found that, first of all, we have -- I have a

       4   very, very unique case.      I wasn't dealing with a traditional

       5   lender, not a bank, not a loan agency, I was dealing with

       6   literally from the very beginning an organized crime

       7   racketeering enterprise, a man who sold us the property, took

       8   back $350,000 in a note that I had to pay, and that was the

       9   beginning of how I was defrauded.

     10                 Essentially that document, the mortgage and note,

     11    was taken and placed into a fake church.         So they took the

     12    mortgage, they took the note, and they transferred it into a

     13    fake entity to defraud me, defraud the courts.

     14                 And essentially, the entire mortgage trauma that I

     15    had to go through now 15 years -- it started in 2003, actually,

     16    when I purchased the property in 2004 -- we've been involved in

     17    this, the man who sold us the property was a convicted felon.

     18    I didn't know that.     He was convicted of marijuana trafficking.

     19    He was involved --

     20                 MR. SORENSON:    Objection, Your Honor.       I think we've

     21    gone into a narrative answer.       We're into nonrelevant territory

     22    and I think the question was more about what legal research he

     23    did which I think he was soliciting an expert opinion.            So

     24    multiple objections.

     25                 THE COURT:    All right.    So sustained.     So ask the




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 10 of 88   PageID #:
                                  12116
                                                                                10


    1   next question.     It's getting to a narrative.       You need to ask

    2   him a question with a responsive answer.

    3         Q      (BY THE DEFENDANT:)      On the -- on the mortgage

    4   document, the trustee is listed as Federal Mortgage American

    5   Trust.    You did understand that that was one of my companies

    6   also, did you not, Mr. Horowitz?

    7         A      I did understand that.

    8                MR. SORENSON:     Objection.    Leading.

    9                THE COURT:    So -- so anyway, overruled.       So his

   10   answer stands.     Next question.

   11         Q      (BY THE DEFENDANT:)      And you did understand that

   12   Mortgage Enterprise Investments was also my company?

   13         A      Yes, I did.

   14         Q      Okay.   And so you understood that the purpose of

   15   this document was to assist you in protecting your property

   16   interests on your home?

   17         A      Absolutely.

   18         Q      It was not drafted to make you pay me --

   19                MR. SORENSON:     Objection.    Leading.

   20                THE COURT:    Sustained.    Okay.   What was his

   21   understanding.

   22         Q      (BY THE DEFENDANT:)      What was your understanding

   23   that the mortgage document was drafted for?

   24         A      It was to protect our assets against the organized

   25   crime mob that was trying to steal the property.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 11 of 88    PageID #:
                                  12117
                                                                                 11


    1         Q      So is your understanding that I wasn't trying to get

    2   400,000 or $500,000 out of you to pay me for 15 or 20 years,

    3   something like that?

    4         A      Absolutely.    If I might just give my tiny little bit

    5   expanded opinion on this?

    6                THE COURT:     No.     Ask the next question.

    7                THE WITNESS:     Okay.

    8                THE COURT:     It's a question and answer format, it's

    9   not a lecture.

   10                THE WITNESS:     Okay.

   11                THE COURT:     Okay.     So go ahead.   Ask a question.

   12         Q      (BY THE DEFENDANT:)       So you understood that the

   13   mortgage document, that you were the secure party creditor on

   14   the document?

   15         A      Yes.

   16         Q      And that I -- my company was not the secure party

   17   creditor?

   18         A      I absolutely know that's true, and I don't find that

   19   you had any intent to defraud me, period.

   20         Q      Right.    And so I remember -- do you remember after

   21   you saw some of my videos that you had commented about what I

   22   was doing that the government would come after me?            You

   23   remember that?

   24         A      That's part of what I'd like to comment on.

   25                THE COURT:     Do you remember that or not?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 12 of 88   PageID #:
                                  12118
                                                                                 12


    1                THE WITNESS:     I do remember that.

    2                THE COURT:     Next question.

    3         Q      (BY THE DEFENDANT:)      And what did you tell me at

    4   that time?

    5         A      I told you that I didn't believe you.          I told you

    6   that I can't conceive of how the system that we entrust, that

    7   we have faith and trust in, would be so corrupt.

    8                So what I did in response to that, as a responsible

    9   person who has a duty to not simply myself, my loved ones, and

   10   community, I started to research what you were reporting on and

   11   I found that it was unbelievably accurate.

   12         Q      And so in your research, you found that everything

   13   that I had stated that you previously didn't believe was

   14   actually true?

   15                MR. SORENSON:     Objection.    Leading.

   16                THE COURT:     Sustained.   What did you find in your

   17   research.

   18         Q      (BY THE DEFENDANT:)      So what did you find in your

   19   research that you had disputed with me?

   20         A      I had initially questioned the legitimacy of a

   21   private attorney general.       I couldn't conceive of that, yet I

   22   had to go into the record to find out whether this guy was

   23   legitimate or not.      And what I found was that 42 U.S.C. 1988

   24   was a provision by the United States Congress that when

   25   faced -- when we the people are faced with a racketeering




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 13 of 88   PageID #:
                                  12119
                                                                                  13


    1   organized crime gang operating in our community, the United

    2   States Congress has given us the right to advance a private

    3   attorney general litigation on behalf of the community.

    4         Q      And so you actually read that statute, didn't you,

    5   Dr. Horowitz?

    6         A      And I was shocked.       And then I further researched

    7   and found that there was a case Sierra Club in Hawaii, a state

    8   case where they acted as private attorney generals in defense

    9   of environment and in defense of the community.

   10         Q      And now, does a private attorney general have to be

   11   an attorney at law that's a member of the bar association?

   12         A      No, it doesn't.

   13         Q      And so you did the research on that, correct?

   14         A      That's correct.

   15         Q      And you verified that, correct?

   16         A      That's correct.        I was shocked and that's exactly

   17   the truth.

   18         Q      And so do you remember one of the things you didn't

   19   believe me was that attorneys didn't have a license?            Do you

   20   remember that discussion?

   21                MR. SORENSON:     Objection to the leading, Your Honor.

   22                THE COURT:     Okay.    So overruled.   Foundational.       You

   23   can answer yes or no to the question.

   24                THE WITNESS:     Yes.

   25         Q      (BY THE DEFENDANT:)       And we had a friendly




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 14 of 88   PageID #:
                                  12120
                                                                                14


    1   discussion or debate about whether attorneys actually had a

    2   license 'cause at that time you believed they did, correct?

    3          A     Heated debate, absolutely.

    4          Q     And after you did your research, what did you find

    5   out?

    6          A     That you were right and I was wrong.

    7          Q     Okay.   That attorneys at law do not have a real

    8   license?

    9          A     That's correct.

   10          Q     Okay.   And so after you did the research, did you

   11   start to trust me that the things I was telling you were

   12   actually true?

   13          A     Yes.

   14          Q     And so your interaction with me, did I ever tell you

   15   anything that you researched that was contrary to what I told

   16   you?

   17          A     No.

   18          Q     And so when the -- you came to my office one day and

   19   you said -- do you remember saying, "Anthony, they're going to

   20   try to discredit you"?      You remember that?

   21          A     Yes.

   22          Q     Do you remember what charge you say they was going

   23   to charge me with?

   24          A     Probably practicing law without a license.

   25          Q     And what's the other charge you said that they was




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 15 of 88   PageID #:
                                  12121
                                                                                  15


    1   going to try to charge me with to discredit me?

    2         A      Probably fraud in the mortgage industry.

    3         Q      Okay.   And did you also -- do you remember telling

    4   me that for people like me, they have to shut me down because I

    5   was exposing the corruption?       Do you remember that

    6   conversation?

    7         A      I do remember that, totally consistent with what's

    8   taking place in headline news today with a 2-tier justice

    9   system where there's privileged and unprivileged.

   10         Q      And do you remember me being incarcerated in

   11   September 2013?

   12         A      Yes, I do.

   13         Q      And do you remember the charge I was falsely accused

   14   of?

   15         A      I was appalled by the charges against you.          Yes, I

   16   do remember them.

   17         Q      And what was those charges?

   18         A      Pedophilia, engaged in child manipulation.          I

   19   believe the case was in Florida.        And what I saw specifically

   20   as fact is that that expressly followed your request to the

   21   Attorney General of the State of Hawaii to meet with him to

   22   solve some of the terrible problems that we, the people, in

   23   terms of the mortgage being defrauded industry that you wanted

   24   to bring to the Attorney General's attention, and that you then

   25   went to the Attorney General's office by his invitation and




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 16 of 88    PageID #:
                                  12122
                                                                                 16


    1   were met by the media that had already been warned that they

    2   are going to arrest you and they -- that night I watched the

    3   local news, KHON, and I saw this man being accused falsely of

    4   sexually abusing a child.

    5         Q      And now, Dr. Horowitz, you were present at the

    6   extradition hearing, correct?

    7         A      Yes.

    8         Q      And you were one of the persons that actually filmed

    9   the hearing?

   10         A      I was.

   11         Q      And do you remember how the FBI tried to fake my

   12   fingerprints?

   13                MR. SORENSON:     Objection.

   14                THE WITNESS:     I do.

   15                MR. SORENSON:     Leading, Your Honor.

   16                THE COURT:     Overruled.     Foundational.     But -- okay.

   17   So I'm going to let you ask a couple more questions in this

   18   area, but as the court already ruled, it's not relevant to the

   19   issues in this case.

   20                THE DEFENDANT:     Well --

   21                THE COURT:     So go ahead.      He said yes.    What's your

   22   next question?

   23         Q      (BY THE DEFENDANT:)      Okay.    And so did the -- did

   24   the judge follow his oath in that extradition hearing?

   25         A      I didn't -- I did not perceive good faith operations




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 17 of 88   PageID #:
                                  12123
                                                                                17


    1   in that court.

    2         Q      And did I specifically ask the judge would he follow

    3   his oath that day?

    4         A      Yes, I heard you say that.

    5         Q      And --

    6                THE COURT:    Okay.

    7         Q      (BY THE DEFENDANT:)        What was his answer?

    8                THE COURT:    And that's hearsay.      So now you need to

    9   move on to a different area.       We've covered now the extradition

   10   hearing.    It has limited relevance to the issues in this case.

   11                THE DEFENDANT:     Okay.    Can I get government

   12   Exhibit 209, please.

   13         Q      (BY THE DEFENDANT:)        Now, Dr. Horowitz, did you or

   14   your wife file a complaint to the FBI against me?

   15         A      We filed about four or five complaints with the FBI,

   16   been in touch with and worked with three previous FBI

   17   investigators related to the entire matter that we're facing

   18   with having our property stolen.         And on top of that, we filed

   19   about 15 complaints with the local police, both in Honolulu as

   20   well as on the Big Island.

   21                One of those complaints, one out of 15, resulted in

   22   the prosecution -- or the current grand jury indictment of the

   23   felon who forged the documents that stole our property.

   24         Q      But you never made a complaint against me and what I

   25   did for you?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 18 of 88    PageID #:
                                  12124
                                                                                 18


    1           A       No, not at all.

    2           Q       Did you make a complaint to DCCA about me and what I

    3   was doing?

    4           A       No.

    5           Q       And did you authorize the DCCA to void your mortgage

    6   and your UCC lien that you filed?

    7           A       Give me that again, please.

    8           Q       Did you authorize the OCP and the DCCA to void your

    9   mortgage and your UCC that you filed?

   10           A       No, not to my knowledge.        It's -- that would be news

   11   to me.

   12                   THE DEFENDANT:     Can I get back to the page?      I think

   13   it's page 5, please?         No, go down.     Go down.   Go down.   Go

   14   down.       Go down.    Okay.

   15           Q       (BY THE DEFENDANT:)        Can you -- I would like to

   16   publish it again.

   17                   THE COURT:      You may.

   18           Q       (BY THE DEFENDANT:)        Do you see letter M,

   19   Mr. Horowitz?

   20           A       I see the letter here on the screen -- or I see M,

   21   yes.

   22           Q       Okay.    And you see your name down there on the

   23   paragraph M?

   24           A       Yes, I do.

   25           Q       So did you get a letter from OCP or the DCCA telling




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 19 of 88   PageID #:
                                  12125
                                                                                19


    1   you that they were going to void out your mortgage?

    2           A    No, I never -- I am not aware of ever having

    3   received that.

    4           Q    Did you receive a letter that saying they're going

    5   to void out your UCC lien that protected your house?

    6           A    No, I never -- never recall receiving anything like

    7   that.

    8           Q    So this is the first time that you have any

    9   knowledge that they even voided out your own documents that you

   10   didn't authorize for them to void?

   11           A    Yes.

   12           Q    Now, had you known they wanted to do this, what

   13   would you have told them, Dr. Horowitz?

   14           A    What would I have told them about this?

   15           Q    Right, about them voiding out that.        Would you have

   16   gave them authorization to void it?

   17           A    And this was the mortgage that your organization --

   18           Q    Yes.

   19           A    -- created?

   20           Q    Yes.

   21           A    Had they sent that to me, I probably would have done

   22   nothing.    I probably would have just thought to myself, well,

   23   that's par for the course; we're dealing with an organized

   24   crime gang that is literally in charge of these kinds of

   25   administrative proceedings, and if they're telling me that this




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 20 of 88   PageID #:
                                  12126
                                                                                     20


    1   mortgage is void, then what do I know?         I'm just a doctor.

    2   What do I know about high finance?        What do I know about

    3   proceedings of how mortgages are dismissed or altered?            I don't

    4   know much about that.

    5         Q      Now, when you filed the UCC lien, you did your

    6   research first on what a UCC financing statement is, correct?

    7         A      I did that, yes.

    8                THE DEFENDANT:     Right.   And so -- can I get

    9   government Exhibit 832?      I'd like to publish.

   10         Q      (BY THE DEFENDANT:)      So on the organization name

   11   under the debtor name, you did understand that that's the

   12   strawman, the all capital letters?        Correct?

   13         A      That's correct.

   14                THE COURT:    Is 832 in evidence?

   15                THE DEFENDANT:     Yes, it is.

   16                THE COURT:    It is?    It's received?    All right.       It

   17   may be published.

   18         Q      (BY THE DEFENDANT:)      And so why did you have this

   19   UCC lien filed with all the attached and the exhibits on there?

   20         A      Well, from the research that I did that was prompted

   21   by your directions and then basically guidance, I then began to

   22   research this concept of strawman and this concept of UCCs, and

   23   there was a massive amount of publications on the internet.

   24                Now, again, there's fake news and there's fake

   25   internet stuff and there's good stuff, and yet when I started




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 21 of 88   PageID #:
                                  12127
                                                                                21


    1   to really dig on this concept of liening properties, I felt

    2   after reading the laws that I had every right to lien the

    3   property that was being stolen from me, that I had massive

    4   amounts of money and loving labor invested in.

    5                So that was my understanding of filing a UCC lien on

    6   my property.

    7         Q      And did you feel like -- after you researched, did

    8   you feel like you was filing it according to the law?

    9         A      Yes.

   10         Q      And you didn't feel like you was doing anything

   11   wrong?

   12         A      No.

   13         Q      Because that was your property, correct?

   14         A      Yeah.   I have too much to lose.       Why would I -- why

   15   would I risk my entire professional reputation in committing a

   16   felony or a misdemeanor even?        I would have to be

   17   reasonably -- reasonable.       I would have to investigate

   18   something before I commit myself to a legal filing.

   19         Q      Now, you witnessed me with my private attorney

   20   general ID, correct?

   21         A      Yes.

   22                THE DEFENDANT:     Exhibit 501.    I'd like to publish

   23   it.

   24                THE COURT:    You may.

   25         Q      (BY THE DEFENDANT:)      And is that the ID you remember




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 22 of 88   PageID #:
                                  12128
                                                                                22


    1   I would carry, Dr. Horowitz?

    2         A      Yes.

    3         Q      And do you remember taking a plane flight with me

    4   one time, you and Sherri?

    5         A      Uhm, that one I -- that one escapes me.         I can't

    6   remember that.

    7         Q      When we was in Hilo, we had to take a plane flight,

    8   me, you, and Sherri.      You remember, as a matter of fact, it was

    9   on my birthday?

   10         A      Gee, whiz, I'm sorry.      I can't remember.

   11         Q      Can't remember that?

   12         A      I fly -- you know, fly, travel a lot.

   13         Q      It's been about six years anyway.        So but you do

   14   recognize that that's my private attorney general ID?

   15         A      I not only recognize it, but I have to tell you that

   16   when you showed me that, I did not believe it was real.            And so

   17   I subsequently investigated the fact that you had received an

   18   Apostille from I believe it was the state of Tennessee that I

   19   actually researched to find out whether this was legitimate or

   20   not, and lo and behold, I found that it was legitimate.

   21         Q      And so you found out that I actually had it

   22   certified an Apostille from the secretary of state of

   23   Tennessee?

   24         A      That's correct.

   25         Q      After you researched and verified it?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 23 of 88   PageID #:
                                  12129
                                                                                  23


    1         A      That's correct.     And that's what then also prompted

    2   me to go into looking at strawman and looking at all these

    3   other things that you were saying, including the private

    4   attorney general, 42 U.S.C. 1988, the provision by the United

    5   States Congress.

    6         Q      And did you also look up the -- did you get to look

    7   up the center report or any of the congressional acts or like

    8   the U.S. Supreme Court cases in your research?          Did you look up

    9   some of the cases about private attorney generals?

   10         A      Well, you referred me to Button, the case of Button

   11   in particular, and that was very convincing for me.            And then

   12   subsequently on my own I found the Sierra case because some

   13   states their laws differ from federal.         And so I had to make

   14   sure that what was taking place in the state of Hawaii was as

   15   legitimate or lawful, legal, as in federal courts.           And I found

   16   that there was, in fact, a state case --

   17                MR. SORENSON:     Objection, Your Honor.       I think so

   18   we're getting into legal opinion territory.

   19                THE COURT:    So -- so objection's overruled.        He's

   20   testified the research he's done, but Mr. Sorenson has a point.

   21   I'm not going to have him testify with regard to what these

   22   legal cases hold or what their legal significance is.

   23          All right.    Next question.

   24         Q      (BY THE DEFENDANT:)      Well, as part of my job as a

   25   private attorney general, you -- did you understand I would




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 24 of 88    PageID #:
                                  12130
                                                                                 24


    1   fight for the rights of the people?

    2         A       Absolutely.    In fact, I find this entire proceeding

    3   ridiculous and here's why --

    4                 THE COURT:     All right.   So that's not the question.

    5   What's the next question?

    6         Q       (BY THE DEFENDANT:)     Do you find these proceedings

    7   ridiculous?

    8         A       I find these --

    9                 MR. SORENSON:    Objection.    His opinions about these

   10   proceedings are completely nonrelevant.

   11                 THE COURT:     Sustained.   All right.    Next question.

   12         Q       (BY THE DEFENDANT:)     So a private attorney general,

   13   did I assist you into making a complaint against the crooked

   14   attorney Paul Sulla?

   15         A       Yes.

   16         Q       And did I not accompany you to the Kona Police

   17   Department to actually file the complaint and the arrest

   18   warrant for him?

   19         A       That's my point.    The fact is --

   20                 THE COURT:     I'm sorry.   That's a yes or no answer to

   21   that question --

   22                 THE WITNESS:    Yes.

   23                 THE COURT:     -- did he accompany you.       Next question.

   24         Q       (BY THE DEFENDANT:)     And so when we went there, did

   25   I have the documentation in hand to show the officer?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 25 of 88   PageID #:
                                  12131
                                                                                25


    1          A     Yes.

    2          Q     And when I showed him the law, did he follow the

    3   law?

    4          A     No.

    5          Q     Did he, in fact, state he was not going to follow

    6   that state law?

    7          A     Yes, that's what he said.

    8          Q     And did you and Sherri actually videotape this

    9   incident?

   10          A     Yes, we did.

   11          Q     And did you upload it to YouTube?

   12          A     Yes, we did.

   13          Q     And is it actually on one of your website channels?

   14          A     I believe it still is, yes.

   15          Q     And do you remember that I actually had to fight a

   16   eviction for one of my clients of mine here --

   17                MR. SORENSON:     Objection.    Leading.

   18                THE COURT:     Sustained.

   19          Q     (BY THE DEFENDANT:)      Do you remember a eviction that

   20   we attended for one of my clients?

   21          A     Yes.

   22          Q     And did you also videotape that incident?

   23          A     Yes.

   24          Q     And did I show the sheriff my private attorney

   25   general ID card?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 26 of 88    PageID #:
                                  12132
                                                                                 26


    1         A      I believe so.

    2         Q      And did I let him know that he could not take their

    3   property without a trial by jury?

    4         A      Yes.

    5         Q      And you have researched that yourself that the

    6   Seventh Amendment applies even in --

    7                MR. SORENSON:     Objection.     He's --

    8                THE DEFENDANT:     -- a foreclosure case, right?

    9                MR. SORENSON:     -- a legal opinion on the Seventh

   10   Amendment.

   11                THE DEFENDANT:     I'm asking what he researched.

   12                THE COURT:     Well, he's asking.     Did you research

   13   Seventh Amendment?

   14                THE WITNESS:     Yes, I did.

   15                THE COURT:     Okay.    What's your next question?

   16         Q      (BY THE DEFENDANT:)      And what did the Seventh

   17   Amendment state, Dr. Horowitz?

   18                MR. SORENSON:     There's the objection.

   19                THE COURT:     All right.    Sustained.      Ask another

   20   question.    He's not a legal expert.

   21                THE DEFENDANT:     I'm -- he don't have --

   22                THE COURT:     He can't -- yeah.     He --

   23                THE DEFENDANT:     I'm asking what he read in the

   24   Seventh Amendment.

   25                THE COURT:     Right.   And --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 27 of 88   PageID #:
                                  12133
                                                                                27


    1         Q      (BY THE DEFENDANT:)      So what did you read in the

    2   Seventh Amendment?

    3         A      Well, there -- you're not supposed to take anybody's

    4   property.    You have civil rights and you have property rights

    5   and due process rights, and so that's the issue that we're all

    6   dealing with is people with mortgages and homes that are being

    7   stolen by corrupt individuals and organizations.

    8         Q      And so when you read the Seventh Amendment, did it

    9   not state that you have to have a trial by jury before your

   10   property can be taken?

   11         A      Yes.

   12         Q      And did you get a trial by jury before your property

   13   was taken?

   14         A      No.

   15         Q      Have you witnessed any homeowner ever being able to

   16   get a trial by jury before they home is illegally taken and

   17   foreclosed on?

   18         A      I don't know, but I know there's a lot of people

   19   that have been damaged.

   20         Q      Right.    And so based on your experiences,

   21   Dr. Horowitz, based on your own personal research and your own

   22   experience with me, am I a man that will concoct a scheme to

   23   defraud anybody?

   24         A      No.

   25         Q      Am I a man that stands on the principles of the




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 28 of 88   PageID #:
                                  12134
                                                                                28


    1   Bible, and Yeshua, and the creator?

    2                MR. SORENSON:     Objection to the leading, Your Honor.

    3   He can ask him what kind of man he thinks he is, but --

    4                THE COURT:     All right.     So overruled.    It's

    5   foundational.

    6          Do you have an answer?

    7                THE WITNESS:     Yes, I do.

    8                THE COURT:     All right.     And what is your answer?

    9                THE WITNESS:     The answer is it would be --

   10                THE COURT:     Yes or no question that he asked you.

   11   Is was a leading question, so you can answer yes or you can

   12   answer no.

   13                THE WITNESS:     I'm responding to the prosecutor's

   14   attorney.

   15                THE COURT:     No, that's not an answer -- I mean,

   16   that's not a question.      That was an objection.      So that's not

   17   testimony or question.

   18          The question that was posed to you by Mr. Williams is, "Am

   19   I a man that stands on the principles of the Bible, Yeshua; is

   20   that correct -- and the creator?"

   21                THE WITNESS:     Yes.

   22                THE COURT:     Next question.

   23         Q      (BY THE DEFENDANT:)      And so would you recommend my

   24   services to anyone that is fighting for their house, fighting

   25   any legal issue?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 29 of 88   PageID #:
                                  12135
                                                                                29


    1         A      I wouldn't, not because of you, but because of the

    2   system itself is so outrageously corrupt, it's nauseating.

    3         Q      So you see where I've been prevented from actually

    4   assisting people in this system?

    5         A      I see you as a pain in the neck and a person who

    6   because of that has been persecuted and retaliated against.

    7   This proceeding, I feel is one --

    8                MR. SORENSON:     Objection.    We don't --

    9                THE WITNESS:     I feel --

   10                MR. SORENSON:     -- need to hear his opinions about

   11   the proceedings, Your Honor.

   12                THE COURT:     So you have to let him finish his

   13   answer.    Okay.   You feel --

   14                THE WITNESS:     I feel that Kenji Price, being one of

   15   the law enforcers that I personally and videotaped my request

   16   to the prosecution here that they become aware of the crime and

   17   corruption that I personally have been victimized by, and I

   18   have gotten no response whatsoever.         That's why I would not do

   19   what you're suggesting.

   20          I can't -- I can't -- given the degeneration and

   21   untrustworthiness of the judicial system that I depended on,

   22   that I had full faith and trust in, that they would so neglect

   23   their responsibilities, no, I would not be able to go to them

   24   and say, "Mr. Williams is a good guy."         No.   I'm sorry.

   25          It's -- it's -- being here is frightening.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 30 of 88   PageID #:
                                  12136
                                                                                 30


    1                 MR. SORENSON:    Objection, Your Honor.       We're in a

    2   narrative answer again.

    3                 THE WITNESS:    Yeah.

    4                 THE COURT:     Sustained.   Ask the next question.

    5         Q       (BY THE DEFENDANT:)     So my intention -- so do

    6   you -- do you believe my intentions were always good to clients

    7   and customers?

    8         A       Absolutely, yes.

    9         Q       And so you believe that nothing I did was to try to

   10   steal somebody's home or just take their money with no --

   11         A       You had no intent to do that ever.

   12         Q       Okay.    And so based on your research and based on

   13   the things that I told you, would you state that everything

   14   that I did was according to the law?

   15         A       To the best of my knowledge and research, yes.

   16         Q       Okay, and you are very educated man, correct?

   17         A       Unfortunately in some cases knowledge gets you into

   18   trouble.

   19         Q       Right.    And so -- but I'm not -- I'm not so smart

   20   that I would deceive you, am I?

   21         A       Well, you're very, very bright when it comes to

   22   these matters, brighter than I was.         And no, you would not

   23   deceive me.    That's the issue.      You're not -- your intent was

   24   never to deceive me.       And from my understanding of you, having

   25   witnessed you, filmed you, been engaged with your organization,




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 31 of 88   PageID #:
                                  12137
                                                                                 31


    1   there's not one thing that I could ever say that you did that

    2   was deceptive, fraudulent, in any way.

    3           Q       Now, when you introduce yourself, you introduce your

    4   name as Dr. Leonard Horowitz and then you said your Hebrew

    5   name.       What is your Hebrew name again?

    6           A       Arya ben Shlomo Ha Levi.    That literally translated:

    7   Arya is lion of God, ben Shlomo means son of Solomon.            My

    8   father was son of Solomon, his father was.           Goes way back.     So

    9   I am of the Davidian bloodline, and yet because of

   10   intermarriage, I am Ha Levi.        So Ha Levi means a Levite, so I'm

   11   a Levitical priest that is engaged with spiritual issues which,

   12   from my perspective, this is today.         This is a spiritual crisis

   13   that America's facing.       We're witnessing it on headline news.

   14   The Justice Department is at the forefront because where the

   15   rubber meets the road --

   16                   MR. SORENSON:   Objection, Your Honor.      I think we're

   17   back in narrative land.

   18                   THE COURT:   Yes.   Next question.

   19           Q       (BY THE DEFENDANT:)    So, Dr. Horowitz, with you

   20   having your regular birth name and your Hebrew name, do you

   21   have a Hebrew name to deceive people?

   22           A       No.   It's a burden, frankly, to carry, as you well

   23   know, Mr. Williams.

   24           Q       Yes, I do.   And so with me also having a Hebrew

   25   name --




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 32 of 88   PageID #:
                                  12138
                                                                                32


    1                THE COURT:    Does he know you have a Hebrew name?

    2   You need to lay the foundation.

    3         Q      (BY THE DEFENDANT:)      Do you know I also have a

    4   Hebrew name?

    5         A      You mentioned that once.

    6         Q      So do you feel like me having a Hebrew name, that's

    7   some way I was being deceptive to people?

    8         A      No, I don't get that at all.

    9         Q      If I put my Hebrew name on my letterhead with my

   10   also government name, would you feel like I was being deceptive

   11   'cause I list both names, my Hebrew and my American name?

   12         A      No, but I could appreciate that the general

   13   population would think that that's weird and maybe say Well,

   14   what's wrong with this guy.

   15         Q      But you use your Hebrew name and your regular name,

   16   right?

   17         A      Well, actually I don't like to, and for -- if you go

   18   back into the case laws that I've been involved in, I've tried

   19   to hide the fact because --

   20                MR. SORENSON:     Objection.    Relevance, Your Honor.

   21                THE COURT:    All right.    So overruled.      So he says he

   22   doesn't use his Hebrew name.

   23          You have any more questions?

   24         Q      (BY THE DEFENDANT:)      Well, what's the reason why you

   25   are hesitant?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 33 of 88   PageID #:
                                  12139
                                                                                33


    1         A      Persecution.

    2         Q      Like for being a Hebrew?

    3         A      Deprivation of rights because essentially there is

    4   prejudice.    There's anti-Semitism.      And so as a Christian

    5   Jew -- I mean, Messianic Jew.        I'm a Messianic Jew; I'm not

    6   simply a Jew -- but people don't really grasp fully what that's

    7   all about.    So I have hid it as best I can.

    8                Unfortunately, my mortgage was written to the name

    9   of The Royal Bloodline of David.        And so this court, likewise,

   10   knows in another case we have, Civil 16-666 -- interesting case

   11   number -- where The Royal Bloodline of David is the plaintiff.

   12   And so I've now been forced --

   13                THE COURT:     Now, we're kind of going far afield.

   14          What's your next question?

   15         Q      (BY THE DEFENDANT:)      Okay.   So Dr. Horowitz, if you

   16   found out that I have multiple companies, which you do, and

   17   that I use a address, one address for two of my companies,

   18   would you think I was deceiving you?

   19         A      No, not necessarily without more facts.

   20         Q      And so if I got a company and I got -- I'm using the

   21   same address for, say, like the United States Office of the

   22   Private Attorney General and also Federal Mortgage American

   23   Trust, would you think that because I got a address for -- one

   24   address for two of my companies, would you think that it's odd

   25   or that's against the law?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 34 of 88   PageID #:
                                  12140
                                                                                34


    1           A    No.

    2           Q    So -- so your experience with me has been positive,

    3   correct?

    4           A    Uhm, with you as a person, absolutely.         With the

    5   system, I'm disgusted.

    6           Q    Right.    So you saw how the system has railroaded

    7   me --

    8                MR. SORENSON:     Objection.    Leading and --

    9                THE DEFENDANT:     -- about prosecutions --

   10                MR. SORENSON:     -- no factual basis for that either.

   11                THE COURT:    Sustained.     It's leading, so --

   12                THE DEFENDANT:     Well --

   13                THE COURT:    -- what question do you want to ask him

   14   about what he saw or heard?       You can ask him those questions.

   15           Q    (BY THE DEFENDANT:)      Do you remember me fighting my

   16   rape charge and representing myself?

   17           A    I do.

   18           Q    Do you remember me getting the case dismissed?

   19           A    I do.

   20           Q    And coming back to Hawaii?

   21           A    I do.

   22           Q    And continuing to help clients?

   23           A    That I'm not aware that you were helping people

   24   after you came back after that ordeal.         I thought you may have

   25   been tied up in the litigation against you.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 35 of 88   PageID #:
                                  12141
                                                                                35


    1                THE DEFENDANT:     Right.    Okay.   So I have no more

    2   questions.

    3                THE COURT:    Okay.   Thank you.

    4          Do you have any questions?        Is it Mr. Sorenson?

    5                MR. SORENSON:     It is, Your Honor.     Your Honor, do

    6   you want to take a break or -- I could be just a little while.

    7                THE COURT:    Let me -- how long?      Yes, I think so.

    8   We've gone for an hour-and-a-half.         We are going to take a

    9   recess now and then we'll continue with your cross-examination.

   10          All right.    Ladies and gentlemen, we're going to take a

   11   recess, 15 minutes.      Please leave your notebooks and iPad

   12   behind.    Of course, don't research, investigate, or Google any

   13   of the witnesses or issues that have been raised.

   14          Please rise for the jury.      They're in a 15-minute recess,

   15   as are we.

   16                (A recess was taken.)

   17                (Open court out of the presence of the jury.)

   18                THE COURT:    All right.     The record will reflect the

   19   jury is not present.      Present is Mr. Williams and counsel.

   20          And any matters we need to take up?        Otherwise, we'll call

   21   in the jury.

   22          All right.    Mr. Williams, you have something?

   23                THE DEFENDANT:     We can do it after, I guess.

   24                THE COURT:    Okay.   All right.     Very good.    Then,

   25   Ms. Feria, if you would get the jury.         And we're in recess and




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 36 of 88    PageID #:
                                  12142
                                                                                 36


    1   then you'll start your cross.        Thank you.

    2                 (A recess was taken.)

    3                 (Open court in the presence of the jury.)

    4                 THE COURT:   Welcome back, ladies and gentlemen of

    5   the jury.     Mr. Williams is present and counsel.          The witness is

    6   on the stand.

    7          Your witness, Mr. Sorenson.

    8                 MR. SORENSON:    Thank you, Your Honor.

    9                               CROSS-EXAMINATION

   10   BY MR. SORENSON:

   11         Q       Mr. Horowitz, let's go over in the beginning here.

   12   Let me just establish you're not a lawyer; is that correct?

   13         A       That's correct.

   14         Q       You never went to law school?

   15         A       That's correct.

   16         Q       You're medically trained I think you indicated?

   17         A       That's correct.

   18         Q       You're a dentist?

   19         A       Dentist and actually I was trained at Tufts

   20   University during the period in which it was medical dentistry.

   21   My degree is in Doctor of Medical Dentistry.          We were trained

   22   in internal medicine as well as actual dentistry, and I went on

   23   to become an oral surgeon/periodontist University of Rochester

   24   post Tufts.

   25         Q       Did you practice dentistry during that time frame?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 37 of 88   PageID #:
                                  12143
                                                                                37


    1           A     I mentioned 16 years I practiced

    2   dentistry/periodontology as well as, obviously, oral surgery.

    3           Q     At some point you moved to Hawaii, I guess?

    4           A     I did, that's correct.

    5           Q     And you moved over to the Big Island initially?

    6           A     That's correct.

    7           Q     And where?   The Pahoa area?

    8           A     Yes, that's right.

    9           Q     Is that where you bought your residence?

   10           A     The first residence was in the Vacationland section

   11   of Pahoa, and then subsequently the property that was stolen

   12   from us was in the -- a little bit more near -- near Pahoa

   13   town.

   14           Q     Okay.   But while you do have some medical training,

   15   absolutely no legal training; is that fair to say?

   16           A     Well, I'd say I have a substantial now, after years

   17   of going through the school of hard knocks, the law school of

   18   hard knocks.     I've been forced -- because of the bankruptcy

   19   that I had to file, I had to study and do pro se litigation

   20   myself.     So I have --

   21           Q     I'm talking about going to a school --

   22           A     Certified school, no, sir.

   23           Q     -- and learning from people who know what they're

   24   talking about.     Have you been to a school that teaches law

   25   practice?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 38 of 88   PageID #:
                                  12144
                                                                                38


    1         A      No.

    2         Q      Okay.   No paralegal school?

    3         A      No.

    4         Q      Okay.   So no training in that respect whatsoever?

    5         A      Well, I must say that as a consumer health activist

    6   and advocate, because I find what is neglected in the legal

    7   system is the amount of stress and distress that these kinds of

    8   proceedings cause on myself, my family, and society --

    9         Q      Sir, my question is about the legal practice --

   10         A      I'm answering it, please.

   11         Q      -- not about you're saying right now, okay?

   12         A      I'm answering it, sir.

   13         Q      So please answer the question.

   14         A      I am.

   15         Q      Stay within that area, okay?

   16         A      That's exactly what -- so I want you to know that I

   17   authored proselegalaid.com which is an online service that you

   18   can actually go and go in there for free for a 30-day trial,

   19   and you could see how it is that I personally have now been

   20   preparing for pro se litigations.

   21                So that's been my training.       It's been the school of

   22   hard knocks, and I know that your ilk does not appreciate the

   23   fact that there is a human being that has enough brain cells

   24   capable of interpreting law, reading law, reading case law,

   25   going on Google Scholar, finding case law and being able to




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 39 of 88   PageID #:
                                  12145
                                                                                39


    1   then in a reasonably competent way, which I can tell you is not

    2   particularly common in your profession, competence, because I

    3   personally have had seven lawyers, as I mentioned, and most of

    4   them are grossly incompetent and several of those have been

    5   either -- either disbarred or currently, with Mr. Dubin, is up

    6   under disbarment charges.

    7         Q      And so based upon your prior experience, you've gone

    8   away from I guess what you've indicated, my ilk, and gone to

    9   the ilk of Mr. Williams; is that correct?

   10         A      That's not totally correct, no.

   11         Q      But you did go to him and he did represent your

   12   interests, didn't he?

   13         A      I went to Mr. Williams in 2011, 2012, and he did

   14   represent our interests, correct.

   15         Q      And you employed his services, didn't you?

   16         A      I did, yes.

   17         Q      How much did you pay him?

   18         A      I believe I paid Mr. Williams a total of somewhere

   19   in the neighborhood of 2500, maybe, $2,800 all together.

   20         Q      And did you sign up for his mortgage reduction

   21   program?

   22         A      Uhm, I don't believe that I signed up for that

   23   program because there was not a need in our circumstance to

   24   sign up for that particular program, and I'm not aware of if

   25   he's done that with other people.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 40 of 88   PageID #:
                                  12146
                                                                                  40


    1         Q      Fair to say you really don't know anything about him

    2   offering a one-half reduction on people's mortgages for

    3   one-half the term for the payment of a fee?

    4         A      No, that's not my knowledge of interacting with

    5   Mr. Williams.

    6         Q      So your testimony to this jury has been, well,

    7   related to many things unrelated to the charges in this case

    8   which are related to the mortgage reduction scheme?

    9                THE DEFENDANT:     Objection.    That's a

   10   mischaracterization.

   11                THE COURT:    Overruled.

   12         Q      (BY MR. SORENSON:)      You're not testifying about what

   13   we're here about today, right?        You're testifying about his

   14   help to you in a foreclosure action; is that fair to say?

   15         A      I understand my testimony here today involves two

   16   aspect of this case, to my knowledge.         As a fact witness, not

   17   an expert witness, I understand that he's being charged with

   18   the fraud in creation of mortgages and defrauding people.               And

   19   I have a mortgage and I have been defrauded not by

   20   Mr. Williams, but virtually by the system itself.

   21         Q      But you would concede there can be fraud by

   22   individuals who will go to folks and help them or purport to

   23   help them with their mortgages; is that fair to say?

   24         A      It's fair to say.     And I would add that I am aware

   25   that Mr. Williams had people, women particularly, who were




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 41 of 88   PageID #:
                                  12147
                                                                                41


    1   untrustworthy.     One was Edna Franco who has already been -- who

    2   was indicted with Franco Services, and she was put out of

    3   business, I understand, by the state.

    4                Unfortunately, Mr. Williams did not listen to me.          I

    5   told him that she was untrustworthy.         I told her -- him that

    6   she was actually recruiting for Mr. Sulla who stole our

    7   property, and --

    8         Q      All right.    I'm not asking about Ms. Franco, okay?

    9   I'm asking your understanding of what we're here about.

   10                You were not involved in the mortgage aspect of his

   11   business; is that correct?

   12         A      I was not involved in any other mortgage other than

   13   my mortgage with his company.

   14         Q      Right.    And you were not present when he was

   15   interacting with individuals in this case who purchased or

   16   signed up for his mortgage reduction plan; is that correct?

   17         A      I did when I was researching him, videotaping him, I

   18   met others who were victimized by the system that were

   19   interacting with him that were engaged in other agreements and

   20   contracts with him.

   21         Q      Okay.    And so you know that what he was doing, he

   22   was offering one-half off on people's mortgages and they'd only

   23   have to pay him for half of the term for the payment of a fee,

   24   right?

   25         A      I read that in the indictment.        I was not aware of




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 42 of 88   PageID #:
                                  12148
                                                                                42


    1   that until I read that in the indictment.

    2          Q     Okay.   So again, back to your basis of knowledge,

    3   you don't know anything about this aspect of the case; is that

    4   fair to say?

    5          A     I think that there's enough relevant relationship in

    6   what my knowledge is, having dealt with him in my mortgage, and

    7   the integrity by which he surprised me in being legitimate

    8   versus a fraud that it's relevant as facts to this case.

    9          Q     Well, Mr. Horowitz, you're an educated man, aren't

   10   you?

   11          A     I would like to think so.

   12          Q     Probably hard to get stuff by you, I'd say, correct?

   13          A     I'm not sure.     Lot of people have gotten -- I'm very

   14   naive when I got into this purchase of this property, I can

   15   tell you that.

   16          Q     Fair to say, though, you're not a Filipino

   17   immigrant, correct?

   18          A     I'm not a Filipino immigrant, that's correct.

   19                THE DEFENDANT:     Objection --

   20          Q     (BY MR. SORENSON:)      Your first language is not

   21   Ilocano?

   22                THE COURT:    I'm sorry.    So there's an objection.

   23   Your objection is?

   24                THE DEFENDANT:     It's out of scope.     He's not

   25   Filipino.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 43 of 88   PageID #:
                                  12149
                                                                                 43


    1                THE COURT:    I need you to stand up, yeah.        What's

    2   your objection?

    3                THE DEFENDANT:     It's out of scope.     I mean, he's not

    4   a Filipino; he can't speak for a Filipino person.

    5                THE COURT:    I don't -- okay.     So it's overruled.

    6           All right.    So your next question?

    7           Q    (BY MR. SORENSON:)      You're not a Filipino immigrant;

    8   is that correct?

    9           A    That's correct.

   10           Q    And your first language isn't Ilocano, correct?

   11           A    That's correct.

   12           Q    And I'm guessing you read and write English very

   13   well?

   14           A    I would like to think so.       I have problems with

   15   spelling sometimes.

   16           Q    I hear you.    Okay.    So from a basis of knowledge

   17   standpoint, the mortgage aspect of his business with the

   18   individuals over here on Oahu is something that you don't have

   19   personal observation or knowledge of?

   20           A    I never sat with him during a client consultation

   21   where he signed them up for a business contract.

   22           Q    Right.    And you didn't hear the representations he

   23   made to them, right?

   24           A    No, I didn't.

   25           Q    And you didn't see the documents that they signed,




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 44 of 88   PageID #:
                                  12150
                                                                                44


    1   right?

    2           A    That's correct.

    3           Q    And you didn't see how he might have used a badge or

    4   a credential to augment his credibility with them; is that fair

    5   to say?

    6           A    Not with anyone to my -- well, actually I do recall

    7   him showing his badges to other people, but I can't recall

    8   whether they were his clients or whether there were just

    9   others.

   10           Q    He ever show you his handcuffs?

   11           A    Uhm, I think I might have seen handcuffs once.

   12           Q    He told you he had the authority to arrest people,

   13   didn't he?

   14           A    Yes, he did, actually, yeah.

   15           Q    And he felt like he could just go out and arrest

   16   people for crimes that he observed or crimes he believed had

   17   occurred, correct?

   18           A    Well, frankly, having researched that aspect --

   19           Q    No, I'm asking you.      Did he tell you he could do

   20   that?

   21           A    I think he told me that that was within the law and

   22   he was authorized by the private attorney general act and

   23   public duty doctrine to be sure that others were not being

   24   ripped off, defrauded, and damaged.         That was his

   25   responsibility as not only a person and a spiritual person, but




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 45 of 88   PageID #:
                                  12151
                                                                                45


    1   also as somebody studied in law.

    2         Q      Okay.     And exactly what kind of studied in law would

    3   Mr. Williams have had?

    4         A      Well, I can tell you he had much more than I had,

    5   and he instructed me to do some due diligence and I was shocked

    6   by what I found.     The law is great.      We have a fantastic

    7   Constitution, we have fantastic case law.          We have fantastic

    8   legislators that provide wonderful laws.         The problem is the

    9   system is failing itself.       It's failing the people.

   10         Q      Thank you.     But Mr. Williams, to your knowledge,

   11   has no legal training, correct?

   12         A      I think he has substantial legal training as a --

   13         Q      He's been to law school?

   14         A      Well --

   15         Q      I'm asking a question.      Has he been to law school?

   16         A      Well, you know that he hasn't.

   17         Q      I'm asking you.

   18         A      Why are you asking a rhetorical question?

   19         Q      'Cause i'm asking you.

   20         A      I know that he hasn't gone to law school to my

   21   knowledge.

   22         Q      And has he taken the bar exam?

   23         A      I don't believe he has.

   24         Q      And has he -- has he been licensed in any state to

   25   practice law?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 46 of 88   PageID #:
                                  12152
                                                                                    46


    1         A      I don't believe that he's a member of the bar.             I

    2   don't believe that the bar represents anything but a private

    3   club, virtually, where you are given a certificate to go out

    4   and practice now because you've gone -- I would love to have a

    5   law degree myself.      I'd love -- but you know how much it costs?

    6   It's outrageous for me to now go spend a couple hundred

    7   thousand, $300,000, and actually go do the due diligence to

    8   optimize my certification so I can go into a court of law to

    9   defend a human being and their rights.         I'm sorry, there's some

   10   of us -- there is some of us who don't have the wherewithal to

   11   be able to do that.      However, what Mr. Williams apparently has

   12   done is just that, and --

   13         Q      Let me stop you there.

   14                THE COURT:    Next question.     All right.

   15         Q      (BY MR. SORENSON:)      You've gone off into a

   16   narrative.    I'm going to ask you more about this private

   17   attorney general thing.      You've indicated you know he's a

   18   private attorney general, right?

   19         A      Correct.

   20         Q      And if you could, just tell the jury what is a

   21   private attorney general?

   22         A      Private attorney general's authorized by 42 U.S.C.,

   23   1988, which is a very wonderful Civil Rights Act of Congress

   24   virtually because it's there to protect our communities and

   25   extended families, virtually, where we now if we see that




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 47 of 88    PageID #:
                                  12153
                                                                                  47


    1   there's a racketeering enterprise, that there's an organization

    2   that's corrupt, it's a syndicate that is engaged in drug

    3   trafficking or let's say human sex trafficking or slavery or

    4   stealing people's properties through fraud and mortgages, then

    5   the United States Congress authorized private persons, such as

    6   myself, such as Mr. Williams, to be able to actually say --

    7         Q      Sir, sir, let me ask you this.

    8         A      -- declare themselves as a private attorney general.

    9         Q      Let me ask you this.

   10                THE COURT:    Okay.   All right.

   11                THE DEFENDANT:     He didn't let him finish the --

   12                THE COURT:    All right.    All right.    Wait.     Stop.    So

   13   we're getting a little chaotic.

   14          All right.    So thank you for your answer.          Ask another

   15   question and then there'll be an answer.

   16         Q      (BY THE DEFENDANT:)      Sir, then your testimony is

   17   that the private attorney general, all the authority comes out

   18   of 42 U.S.C. 1988; is that correct?

   19         A      Yes, as well as case law.

   20         Q      Is it your testimony that that particular statute

   21   makes specific reference to creating a position of private

   22   attorney general where private individuals can go and lawfully

   23   become lawyers and represent people in court?          Is that your

   24   testimony?

   25         A      That's a false representation -- misrepresentation




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 48 of 88   PageID #:
                                  12154
                                                                                  48


    1   of the Act.      The Act authorizes private individuals to

    2   basically assume their public duty responsibility to defend the

    3   community against an organized crime racketeering enterprise.

    4           Q       Sir, isn't it a fact, though, that what that law

    5   does is it --

    6                   THE DEFENDANT:    Objection.

    7                   THE COURT:     I'm sorry.   Can he finish his question?

    8   Then I'll allow you to object, if you stand up.

    9           All right.    Mr. Sorenson.

   10           Q       (BY MR. SORENSON:)    Sir, isn't it a fact that that

   11   particular law simply allows attorney's fees to be collected by

   12   individuals who sue for violations of civil liberties?

   13                   THE COURT:     Wait, wait, before you answer.    Your

   14   objection.

   15                   THE DEFENDANT:    Objection because it's a

   16   misstatement of the actual Act.

   17                   THE COURT:     All right.   So overruled.   He's asking

   18   him for his understanding.

   19           Dr. Horowitz.

   20                   THE WITNESS:     My understanding is that that's one

   21   part.       It implies the fact that the law provides compensation,

   22   I think it's maybe a third of the savings to the community or

   23   the government, where a private attorney general comes up and

   24   defends and prosecutes against criminals in a racketeering

   25   enterprise, if they're able then to hold at the end of the case




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 49 of 88   PageID #:
                                  12155
                                                                                49


    1   a third of the amount of money that's been ruled to compensate

    2   those damaged.

    3          So that implies to me -- as a reasonable person that

    4   implies that the Congress of the United States has authorized

    5   we, the people, to step up and be able to combat organized

    6   crime in our communities.

    7         Q      (BY MR. SORENSON:)      So you would concede then that

    8   this law, 42, 1988, doesn't specifically set out this concept

    9   of private attorney general; it's something that Mr. Williams

   10   and you have interpreted from the law; is that fair to say?

   11         A      I think that that's close, but I don't think

   12   it's -- I think it's a biased presumption because the United

   13   States Congress was specific about the applicability of that

   14   for going up against organized crime and enterprise.

   15         Q      Okay.   And so let me ask you this then:        Your belief

   16   then is that -- is that it is okay to practice law in U.S.

   17   courts when you're not a licensed attorney as long as you're a

   18   private attorney general?

   19         A      I would say -- I'd have to say yes to that.

   20         Q      So that's your belief then, correct?

   21         A      If we're truly -- I would say --

   22         Q      Let me follow-up.

   23         A      Let me qualify my yes.

   24         Q      All right.

   25         A      I would say that if justice is required and your




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 50 of 88   PageID #:
                                  12156
                                                                                 50


    1   spiritual endowment of public duty and public duty doctrine

    2   compels you, your heart and soul, to go up against organized

    3   crime, there are few people, like Mr. Williams or myself, who

    4   would be having the wherewithal to do that because of the fear,

    5   because of the intimidation, because of the retaliation.

    6                   Mr. Williams has been incarcerated for doing just

    7   that.       Is he -- is he a demon?   Is he a criminal?     In my

    8   opinion no, and that's connected to your answer.

    9                   THE COURT:   All right.   Next question.

   10           Q       (BY MR. SORENSON:)    Okay.   Thank you.

   11                   Okay.   So back on point, your belief then, I think

   12   your testimony is, is that a private person can simply become a

   13   private attorney general and then represent people in both

   14   state and federal courts; is that correct?

   15           A       I believe that that's the intention of the Congress

   16   in citing that aspect.        The Congress didn't come right out and

   17   say, Hey, you know, you and I should go and become private

   18   attorney generals and combat evil.        No, it didn't do that.        But

   19   what it implied was that.

   20           Q       It's simply an implication that you've interpreted;

   21   fair to say?

   22           A       I think that that's reasonable interpretation based

   23   on others who have acted as private attorney generals.            The

   24   only stipulation and the question that I have is that private

   25   attorney generals are not to charge people up front for those




                                UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 51 of 88   PageID #:
                                  12157
                                                                                51


    1   services.    They're to wait.     Their compensation comes after

    2   they win the cases and they save the community money; that's

    3   when they're supposed to be paid.        So that's the only question

    4   I have.

    5         Q       Sir, this law never says anything about private

    6   attorney generals, does it?

    7         A       It's -- it's actually -- in your legal profession,

    8   you must be aware that it is referenced as the Private Attorney

    9   General's Act.

   10         Q       No, no, I'm not aware of that.       But I will ask you

   11   again, is that terminology used in the statute?

   12         A       No, it's not, but it's -- obviously, so in case law,

   13   when you do research it, you can go and find that's true.

   14         Q       Okay.   And you're aware, sir that it's unlawful to

   15   appear in court and represent other people?          It's a violation

   16   of law.     You're aware of that, correct?

   17         A       Unless you are designating yourself, frankly, as a

   18   private attorney general.

   19         Q       Okay.   So let's talk about how do you become a

   20   private attorney general.       What are the training requirements

   21   for that?

   22         A       Actually, maybe it's more of a calling from the

   23   creator than it is an actual academic exercise.

   24         Q       So this is a spiritual calling from the creator?

   25         A       Could be both.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 52 of 88   PageID #:
                                  12158
                                                                                52


    1         Q      And that can mandate you to become a private

    2   attorney general?

    3         A      It could be both.

    4         Q      Okay.   So once you've been ordained by the creator

    5   to be a private attorney general, are there -- is there some

    6   accreditation system where you can go and take an exam or pass

    7   something due to your qualifications?         Is there something like

    8   that where you're vetted, or could just anybody do this?

    9         A      Actually I think that's a question for the judge.

   10   The courts --

   11         Q      I'm asking your belief.

   12         A      My belief is that that capacity and that

   13   congressional authorization is subject to the individual courts

   14   and their opinions and the manner in which they then rule.

   15   It's -- but in terms of the law that you're asking about and

   16   you want me to say that, Oh, that Private Attorney General Act

   17   doesn't cover Mr. Williams, I'm sorry, I can't do that.

   18         Q      Did Mr. Williams appoint himself to be a private

   19   attorney general?

   20         A      That's not a question for me.       You can ask

   21   Mr. Williams.

   22         Q      I'm just asking you.

   23         A      I would assume.     I would assume that he had a

   24   calling to do so.     It's obvious.     He wouldn't be putting up

   25   with all of this abuse he's gone through all these years




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 53 of 88   PageID #:
                                  12159
                                                                                53


    1   without having been called to be a private attorney general.

    2         Q      Was it then the creator who appointed him to be a

    3   private attorney general --

    4         A      I would have --

    5         Q      -- in your view?

    6         A      In my opinion, yes.

    7                THE COURT:    You just have to wait till he finishes

    8   his question 'cause our poor court reporter can only take one

    9   person at a time.

   10          So your question?

   11         Q      (BY MR. SORENSON:)      Would it be the creator who

   12   ordained him to become a private attorney general in your view?

   13         A      Actually, I can say that absolutely definitively yes

   14   and here's why, a fact:      When I was filming Mr. Williams, we

   15   have up on video when the judge asked him, "Who are you

   16   standing for?" he said, "I'm standing for Yeshua," which is

   17   Jesus.

   18         Q      Okay.    All right, sir.    So did Mr. Williams tell you

   19   that as a private attorney general he did not have to comply

   20   with certain laws?

   21         A      Never, never.

   22         Q      Did --

   23         A      In fact --

   24         Q      Excuse me.    You answered the question.

   25                THE COURT:    Wait, wait, wait.     So finish your




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 54 of 88   PageID #:
                                  12160
                                                                                54


    1   answer.    Okay.

    2                THE WITNESS:     In fact, he -- he told me to research

    3   the laws, to apply the laws.

    4         Q      (BY MR. SORENSON:)      Okay.   Did he tell you that he

    5   didn't need a license to drive?

    6         A      He actually inferred that and maybe made some

    7   statements about that.      And subsequently when I began to

    8   research that, I found just like the Kingdom of Hawaii people

    9   today are claiming that they should be authorized by their own

   10   kingdom laws to be able to have a Kingdom of Hawaii license, I

   11   think that there's some intertwining of those two concepts and

   12   I'm not an expert in that field.

   13         Q      So once you become ordained as a private attorney

   14   general, you don't need a driver's license?          Is that what

   15   Mr. Williams told you?

   16         A      I don't believe that I can make that association nor

   17   attribute that association to Mr. Williams.

   18         Q      How about having a registered vehicle?         Did you ever

   19   hear him say that he didn't need to register his vehicle

   20   because he was a private attorney general?

   21                THE DEFENDANT:     Objection.    That's beyond the scope.

   22   That's beyond the scope.

   23                THE COURT:     All right.   Overruled.    You asked him

   24   about private attorney generals.

   25                THE WITNESS:     To my understanding, I -- I think -- I




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 55 of 88   PageID #:
                                  12161
                                                                                55


    1   recall from years ago that Mr. Williams applied to the state

    2   for a license plate for an ambassador.         That's what I believe.

    3   So it wasn't that Mr. Williams was circumventing the system; he

    4   was applying the rules and laws that existed to have a unique

    5   driver's license associated with an ambassadorship, but don't

    6   hold me to that as a fact because I'm a little foggy.            It's

    7   been many years.

    8         Q      (BY MR. SORENSON:)      Okay.   And would it surprise you

    9   to learn that Mr. Williams has been told by a federal judge

   10   here in Hawaii that he could not represent people in court?

   11         A      Would it surprise me?

   12         Q      Yes.

   13         A      No.    It would absolutely certify what it is that

   14   Mr. Williams is up against.

   15         Q      You would not disagree with that, then, correct?

   16         A      I'm appalled at the injustice in the system, just as

   17   Bernie Sanders is today, just as President Trump is today.

   18   There's an absolute -- it's headline news this morning about

   19   Stone being now -- his sentence has been commuted to 40 months

   20   instead of -- what? -- 9 years.        So the system itself is

   21   broken.    How many times have you heard a politician say that?

   22                We're dealing with a corrupted system.         So

   23   Mr. Williams should not be, in my opinion -- unless you want to

   24   object to my opinion -- my opinion is that he's being

   25   retaliated against for being out there on a limb, virtually all




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 56 of 88   PageID #:
                                  12162
                                                                                56


    1   alone, and saying I'm not going to put up with this because

    2   I've got Jesus behind me and I don't care about what you do, I

    3   don't care about you putting me in jail, I don't care about you

    4   smashing my head with whatever to make me bleed almost

    5   unconscious and die.      I'm here to assert the truth.

    6           Q    Mr. Horowitz, you have not heard the evidence in

    7   this case; is that fair to say?

    8           A    That's fair to say.

    9           Q    So you don't know what Mr. Williams has been doing

   10   or not been doing; is that fair to say?

   11           A    That's fair to say.

   12           Q    And it's also fair to say that you're not aware of

   13   what he has done in federal or state court in his attempts to

   14   represent people; is that fair to say?

   15           A    That's not fair to say because I filmed him and I

   16   was thrown out of Judge Ayabe's courtroom for being there to

   17   observe the mortgage fraud that was being perpetrated, in my

   18   opinion, by the banks against those who they had used altered

   19   signatures, these photocopied signatures, on people's

   20   mortgages, altered the mortgages, and he was there defending

   21   them.

   22           Q    Right.    And so when Mr. Williams would represent

   23   people in court and advocate that he was a private attorney

   24   general and authorized to do so, it was in his financial

   25   interest and to his benefit to do that, wasn't it?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 57 of 88   PageID #:
                                  12163
                                                                                    57


    1         A      I would say that there was -- yes, and I would say

    2   that that is a question for a fact as well as law.

    3         Q      Right.    And Mr. Williams, would it surprise you to

    4   learn, was making or trying to make 2- or 3- or $400,000 per

    5   person that he signed up for his mortgages?

    6                THE DEFENDANT:     Objection.    That's not what I was

    7   doing and that's not -- no evidence to that.

    8                THE COURT:     All right.   And so he's already said he

    9   doesn't know about --

   10                MR. SORENSON:     I'm asking if he would be surprised

   11   to learn that since he's ahead of his opinions about

   12   Mr. Williams.

   13                THE WITNESS:     Would it --

   14                THE COURT:     Wait.   I have to rule.    So the

   15   objection's overruled.

   16          So he's just asking you would you be surprised if you

   17   learned that?

   18                THE WITNESS:     If I was surprised to learn that

   19   Mr. Williams was making several hundred thousand dollars on

   20   clients?    Uhm, yeah, that doesn't seem reasonable to me.              I

   21   would be surprised to learn that.

   22         Q      (BY MR. SORENSON:)      And if you learned that there

   23   were like 120 or so people here that had signed notes with him

   24   promising to pay similar amounts of money to him based on this

   25   idea that he could represent them, would that surprise you?




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 58 of 88    PageID #:
                                  12164
                                                                                 58


    1                THE DEFENDANT:     Objection, 'cause that's not what

    2   the note states.

    3                THE COURT:     All right.   Overruled.

    4          All right.    He's just asking if you found out that

    5   information, would that surprise you?

    6                THE WITNESS:     It would surprise me.

    7         Q      (BY MR. SORENSON:)      And so Mr. Williams's advocacy

    8   as a private attorney general was, if that was all true --

    9   would be quite financially beneficial for him, would it not be?

   10         A      Actually, I think there's a separation between what

   11   you're claiming here and what he -- not was doing, but the

   12   separation is his contract to make the money.

   13                Let's assume what you're saying is true, that he's

   14   going to make a couple hundred thousand dollars off of each

   15   mortgage and it's going to go through his companies and that's

   16   what your primary complaint is, mortgage fraud.             For him to, A,

   17   study law, to then go into a court of law that is opposing him

   18   and have him be such a nuisance in the face of being arrested

   19   and condemned is unreasonable that we would assume that there

   20   was any illegitimacy in his action.         It doesn't seem reasonable

   21   that a intelligent person who's got a contract for somebody for

   22   $200,000, let's say, would -- that's based on fraud, would

   23   suddenly now go and represent that person and say to law

   24   enforcement and the judges, I'm here to defend what?             Not

   25   fraud.    I'm here to defend the fraud that's being perpetrated




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 59 of 88   PageID #:
                                  12165
                                                                                59


    1   against this person.

    2                So this whole -- to me this whole process is a sham.

    3   It's a retaliation against this man.

    4         Q      Let me ask -- let's have a question pending, okay?

    5   And so if Mr. Williams had been told by the federal court here

    6   that he could not represent people in court but he continued to

    7   tell people that he could represent them in court, would that

    8   change your answer?

    9         A      No.   It's reasonable that they're both.        They're not

   10   exclusive.    They're not one or the other.        It's -- the court

   11   says you're not allowed to be here doing this, and Mr. Williams

   12   is here saying I have every right and under God and under

   13   country and under people's, communities' civil rights I have

   14   every right to be here, and that's where the conflict is.

   15                Now, what Kenji Price has done --

   16         Q      So let me follow up.

   17                THE COURT:    So okay.

   18         Q      (BY MR. SORENSON:)      So your testimony then is

   19   Mr. Williams, because he's a private attorney general and may

   20   be ordained by the creator, he's above the law, so to speak?

   21         A      False.    That's a misrepresentation and omissions.

   22   It's -- you know.

   23         Q      Well, he doesn't have to listen to the federal judge

   24   telling him he can't represent people; is that correct?

   25         A      He doesn't have to represent -- he doesn't have to




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 60 of 88   PageID #:
                                  12166
                                                                                60


    1   listen to the judge?      If the judge is not following the rules

    2   and the laws.     He is under public duty and so am I and so is

    3   every one of the jurors under public duty actually to go beyond

    4   the fear, as this man has modeled, and say No, this is not what

    5   the law says and that's how the law and the justice system is

    6   improved, by people standing up against it and saying This is

    7   unjust.    It's -- it's unconscionable and it doesn't follow the

    8   legislative mandate of the rules and the laws established.

    9   That's a brave hero.      That's not a criminal.

   10         Q      So if Mr. Williams were convicted of the

   11   unauthorized practice of law in the state of Florida --

   12                THE DEFENDANT:     Objection.

   13         Q      (BY MR. SORENSON:) -- and continued to do what he's

   14   doing here --

   15                THE DEFENDANT:     Objection.

   16                THE COURT:    Wait until he finishes the question.

   17         Q      (BY MR. SORENSON:) -- and continue to do what he was

   18   he's doing here, telling people he could represent them, would

   19   you have a problem with that?

   20                THE COURT:    Wait.   Before you answer, do you have an

   21   objection?

   22                THE DEFENDANT:     Objection.    That's irrelevant and

   23   this is not the state of Florida.        This is State of Hawaii.

   24   And that also was overturned 'cause it's unlawful.

   25                THE COURT:    All right.    So --




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 61 of 88   PageID #:
                                  12167
                                                                                61


    1                 THE DEFENDANT:    And it's beyond -- and also is

    2   beyond the scope.

    3                 THE COURT:   So I'm going to sustain the objection

    4   because I don't think it's relevant.

    5          So do you have another question?

    6         Q       (BY MR. SORENSON:)     Well, here in the state of

    7   Hawaii, if you learned that there was an injunction against

    8   Mr. Williams for the unauthorized practice of law, telling him

    9   he could not represent people in court, would that change your

   10   answer?

   11         A       It wouldn't change my answer.      My answer's pretty

   12   clear.

   13         Q       Your answer is that he is above the law, so to

   14   speak?

   15         A       That's your words.     My -- my words would be that he

   16   is confronting the system and the courts that are

   17   misrepresenting and abusing the laws that the legislature, the

   18   three branches of government -- the judicial system is supposed

   19   to act out the laws by the legislature.         And Mr. Williams is,

   20   from my opinion based on my experience -- has been saying to

   21   the courts, You're -- You have obviously a fraudulent operation

   22   going here.    You have a syndicate that is protecting the elite

   23   and it's not helping the people, and I'm here to say to you and

   24   I'm willing to go to jail -- and he's gone to jail and he's

   25   been in jail and that's his -- that's his whatever.            That's his




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 62 of 88    PageID #:
                                  12168
                                                                                  62


    1   karma, that's his job, that's his duty, that's his calling.

    2                So I'm not going to misjudge him and/or use your

    3   language to claim that because he has been doing this

    4   repeatedly that he's a criminal.

    5                THE COURT:    All right.    Thank you for your answer.

    6          Do you have any other questions?

    7                MR. SORENSON:     I do, Your Honor.

    8                THE COURT:    Okay.

    9         Q      (BY MR. SORENSON:)      Okay.   So just to make sure

   10   we're clear about this --

   11                THE COURT:    No.     Move on to another area.      You're

   12   beating a dead horse, all right?        Asked and answered.       Let's

   13   go.   Pick another area or sit down.

   14         Q      (BY MR. SORENSON:)      Let's talk about the mortgage

   15   that you entered into with apparently yourself.             I want to

   16   direct your attention to 835, Exhibit 835.

   17         A      Okay.

   18                MR. SORENSON:     Your Honor, could we publish?

   19                THE COURT:    You may.

   20         Q      (BY MR. SORENSON:)      All right.    First off, I want to

   21   direct your attention to the screen.         Do you see Exhibit 835?

   22         A      Yes.

   23                MR. SORENSON:     All right.    Your Honor, may we

   24   publish?

   25                THE COURT:    Yeah, it's published.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 63 of 88   PageID #:
                                  12169
                                                                                63


    1                MR. SORENSON:     Okay.

    2         Q      (BY MR. SORENSON:)      Okay.   I think you testified

    3   about this document on direct examination; is that correct?

    4         A      I believe I did.

    5         Q      And you testified, I believe, that you were the

    6   grantor here in capital letters, correct, Leonard G. Horowitz,

    7   and I believe that is your common law wife, Sherri Kane,

    8   correct?

    9         A      Correct.

   10         Q      And you have titled yourself legal persons and

   11   fictions here, correct?

   12         A      Correct.

   13         Q      Is this one of Mr. Williams's documents?          Did he

   14   help you with this?

   15         A      Yes.

   16         Q      Did he draft this for you?

   17         A      Yes.

   18         Q      And is it true then here that you are noted as the

   19   borrower here?

   20         A      Yes.

   21         Q      Okay.   And -- but this is the capitalized letter

   22   version of you; is that correct?

   23         A      Yes.

   24         Q      And then as we look down in the document, we see

   25   that the servicer, the mortgagee is Mortgage Enterprise




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 64 of 88   PageID #:
                                  12170
                                                                                64


    1   Investments, and that's in capital letters, correct?

    2          A     Yes.    That says it's the borrower, right.

    3          Q     And the trustee is Federal Mortgage American Trust.

    4   Do you see that?

    5          A     Yes.

    6          Q     Okay.    So -- and down below you are also listed as

    7   the secured party creditor, correct?

    8          A     Correct.

    9          Q     But this is in small letters.

   10          A     Yes, correct.

   11          Q     And I think you indicated that one of these entities

   12   is a fake entity.     In other words, one of these is really not

   13   you.   One of these is the blood you and the other one is a

   14   fiction of you?

   15          A     Well, not according to commerce.        The entire system

   16   of commerce is based on capital strawmen.

   17          Q     Okay.    But I'm just asking about this document for

   18   you.   One of these is the capital-lettered Horowitz and one of

   19   these is the small-lettered Horowitz?

   20          A     Yes.

   21          Q     And the idea is that you can be both the creditor

   22   and debtor because you've sort of subdivided yourself into two

   23   entities?

   24          A     It's not particularly unlike me filing a UCC lien on

   25   a multimillion dollar investment property that I have.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 65 of 88   PageID #:
                                  12171
                                                                                65


    1           Q    Okay.   And also the trustee here, Federal Mortgage

    2   American Trust, what do you know about that company?

    3           A    Nothing, really.

    4           Q    Okay.

    5           A    It's basically based on trust and faith and

    6   Mr. Williams and his knowledge of law which was superior to

    7   mine.

    8           Q    And you trust that Federal Mortgage American Trust

    9   is a real company, I'm guessing?

   10           A    If Mr. Williams says it is.

   11           Q    Then you're going to believe it?

   12           A    I will believe it.

   13           Q    And would it surprise you to learn that it is not a

   14   real company?

   15           A    Well, what's a real company?

   16           Q    Well, a company that's registered, a company that

   17   has a name, a company that pays taxes and files tax returns,

   18   company that exists.      That's a real company.

   19           A    Well, that would help for providing assurance and

   20   assurance that it does because, again, I'm involved in the

   21   commercial system and I think that I'd go on the Bureau of

   22   Conveyances or DCCA and look up a search of a company and see

   23   whether it's been in business, whether it has a footprint in

   24   the commercial business.       So that helps me as a consumer to

   25   rely on a certain representation that this is a company.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 66 of 88   PageID #:
                                  12172
                                                                                66


    1                But, unfortunately, now knowing that I know, it

    2   would not surprise me that Mr. Williams's companies, as he's

    3   named them here, given his knowledge, far superior to mine in

    4   law, that this would be a misrepresentation or fraud.

    5         Q      Okay.   You're saying that Mr. Williams, if he made

    6   this company up and it was fake, that's okay with you; is that

    7   fair to say?

    8         A      Uhm, if he made -- if he made this company up and it

    9   was a fraud, did you say?

   10         Q      Yes.

   11         A      That that's okay with me?

   12         Q      Yes.

   13         A      I think that that's a misrepresentation.          No, I

   14   don't believe that.

   15         Q      Okay.   You don't believe -- you think there really

   16   is a Federal Mortgage American Trust?

   17         A      If Mr. Williams says so, and I take him on his word

   18   that there is, that he's using this in legal documents, I would

   19   say yes, I believe it.      And if I then researched and found what

   20   you're alleging, I would feel uncomfortable and that discomfort

   21   would then cause me to not rely on this document which is what

   22   I have done all along because I know there are people

   23   throughout the entire justice system that operate and see

   24   things just like you.      And I'm not interested in jeopardizing

   25   my rights, my family, my investments with depending on a




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 67 of 88   PageID #:
                                  12173
                                                                                67


    1   document that people like you represent as fraudulent.

    2         Q      Well, I'm asking if you knew this company didn't

    3   exist, would that change your views of what Mr. Williams had

    4   drafted for you?

    5         A      If I knew if it was fraud, of course it would.

    6         Q      Well, if he's representing this is going to be the

    7   trustee on your deed of trust, then I'm assuming that you have

    8   full faith that this is actually a company that is going to act

    9   in that role?

   10         A      Yes, that's exactly right.

   11         Q      So you're relying upon the representation that this

   12   is a real entity?

   13         A      That's correct, yes.

   14         Q      And if you learned that this company also shared the

   15   same address as the United States private attorney general

   16   office, would that surprise you?

   17         A      Not at all, and I'll give you a reason why.          The

   18   person that stole our property by forgeries used multiple times

   19   in various entities that he established with DCCA that he

   20   registered the same address.       That's partly how as an

   21   investigative journalist I was able to determine links between

   22   companies that supposedly were not linked.          So those addresses

   23   are commonly shared, particularly post office boxes.

   24                So what you're asking me, would it surprise me or

   25   would that raise a red flag if I see Mr. Williams's two




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 68 of 88   PageID #:
                                  12174
                                                                                68


    1   companies using the same address, no.         It's done all the time.

    2         Q      Well, but you've indicated that's also possibly an

    3   indicator for you of something to be aware of?

    4         A      Yes, that's right.      It would certainly raise a

    5   reasonable caution.

    6         Q      And would it cause you any concern that this actual

    7   address has never housed either the Federal Mortgage American

    8   Trust or the U.S. Private Attorney General Office?

    9         A      I don't know of those facts and I don't know of the

   10   details.    So I'm not sure about the question, how I can answer

   11   it, if I don't know about it really.

   12         Q      Let me show you what's been marked as Exhibit 501.

   13                Your Honor, may we publish?

   14                THE COURT:    I believe 501 is in evidence.

   15                MR. SORENSON:     Yeah.   May we publish?

   16                THE COURT:    Yes, uh-huh.

   17         Q      (BY MR. SORENSON:)      All right.    You recognize this?

   18         A      Yes.

   19         Q      And you see Mr. Williams there, correct?

   20         A      Yes.

   21         Q      And you see the Great Seal of the United States of

   22   America on there?

   23         A      Yes.

   24         Q      And you see United States Office of the Private

   25   Attorney General, correct?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 69 of 88   PageID #:
                                  12175
                                                                                  69


    1         A      Yes.

    2         Q      All right.    Go to the back side here.        Down at the

    3   bottom, U.S. Office of the Private Attorney General.            Do you

    4   see that?

    5         A      Yes.

    6         Q      And do you see the address?

    7         A      Yes.

    8         Q      Is that the same address for the Federal Mortgage

    9   American Trust?

   10         A      I don't know.

   11         Q      Okay.   Well, you have signed a mortgage document

   12   that purports to have the address for the Federal Mortgage

   13   American Trust, have you not?

   14         A      Based on faith, yes.

   15         Q      Based faith, right?

   16         A      Yes.

   17         Q      And the address that's on this document is the same

   18   address that's on this credential, correct?

   19         A      Okay.

   20         Q      Okay.   So my question is does that change your faith

   21   in Mr. Williams?

   22         A      No.

   23         Q      Okay.   And also I'll ask you do you see where it

   24   says "Do not detain.      Do not arrest"?

   25         A      Yes.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 70 of 88   PageID #:
                                  12176
                                                                                70


    1         Q      Is that consistent with the positions you've heard

    2   from Mr. Williams that he could not be arrested?

    3         A      Oh, thank you.     Now, I remember the flight.       You

    4   just triggered my memory.

    5         Q      Please answer my question, though.

    6         A      To answer your question, give me the question again.

    7                THE COURT:    I'll read the --

    8         Q      (BY MR. SORENSON:)      It says, "Do not detain.      Do not

    9   arrest."    Do you see that?

   10         A      Yes.

   11         Q      Is that consistent with your understanding from

   12   Mr. Williams that he could not be arrested?

   13         A      Yes.   And on that flight, TSA basically virtually

   14   arrested him and he used this explanation and defended against

   15   that and, in fact, ultimately -- unfortunately, we never

   16   pursued a civil case against TSA because of the violations of

   17   the law that they had to pull him over because of this

   18   identification.     Thank you for triggering my memory about that

   19   flight.

   20         Q      When you say TSA pulled him over and arrested him,

   21   are you saying that TSA at the airport --

   22         A      Yes.

   23         Q      -- pulled him -- you mean they pulled him -- not his

   24   car over, but him over?

   25         A      Him over, that's right.      That's right.     Right after




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 71 of 88   PageID #:
                                  12177
                                                                                71


    1   we got off the flight, yes.       It was in Hilo.     That's right.

    2         Q       Is it because he had used this ID --

    3         A       Yes.

    4         Q       -- to pass through the security checkpoint?

    5         A       Yes that's right.

    6         Q       They had a problem with that?

    7         A       That's correct.

    8         Q       And Mr. Williams filed a lawsuit; is that correct?

    9         A       I don't know that.     I don't know if he did or not.

   10   I remember we talked about him doing that.          I don't know if he

   11   did or not.

   12         Q       Were you not a party the that lawsuit as well?

   13         A       Might have been because I authorized him to sign me

   14   on as a party.       So if he filed it, I certainly would have shown

   15   up to defend what I -- my experience and relay the facts as a

   16   witness in that case.      And I was appalled because, again, from

   17   my knowledge of the law, based on reading what Mr. Williams had

   18   directed me to read and review, I found nothing wrong with this

   19   identification, that TSA should not have subjected him to a

   20   breach of his civil rights of travel, period.

   21         Q       Okay.    So you think then it's okay for a private

   22   citizen to dummy up their own credential, throw the Great Seal

   23   of the United States of America on there, and then pass through

   24   as if it's a U.S. document?

   25         A       Some frauds, scams, artists, no.       But in this




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 72 of 88   PageID #:
                                  12178
                                                                                    72


    1   particular case, I think that Mr. Williams had every right to

    2   create this document to show it off as legitimate.           And from my

    3   understanding of the law from what I've read, he had every

    4   right to do that and he's not to be charged with any crime.

    5          Q     And so he can self-ordain that he has sovereign

    6   immunity; is that correct?

    7          A     Well, I think that that is -- I think that that's

    8   correct from a spiritual perspective.         I think that we're all

    9   supposedly sovereigns in our own body temples, so I think from

   10   that perspective again if you're looking at law, is it man's

   11   law?   Is it God's law?      Is it scriptural?     Or is it case law?

   12   And I think that there's some question as to that.

   13          Q     Well, then you agree that anybody who feels this

   14   particular calling can dummy up their own little credential and

   15   then become above the law?

   16          A     And that they're going to get their karma.

   17          Q     Their karma?

   18          A     Yeah, absolutely.     Judgment.     Justice.

   19          Q     Okay.   So --

   20          A     Righteousness is the same thing ultimately.

   21          Q     But you agree then that this is something that

   22   private citizens can do?

   23          A     I believe that private citizens have the right to

   24   defend against fraud in the community and a duty, in fact.              A

   25   public duty doctrine compels those of us who are brave enough




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 73 of 88   PageID #:
                                  12179
                                                                                73


    1   to stand against the beast, so to speak, to literally go up and

    2   say, I hold myself up against you.         I rebuke you, and I'm going

    3   to do whatever it takes -- if I have to go to jail, if I have

    4   to do whatever, be damaged, whatever, I am going to stand.

    5   That's heroic.

    6          Q     So is TSA then the beast here that he's defeating?

    7                THE COURT:     So you need to move on.     We've sort of

    8   gone through this whole issue.         So --

    9                MR. SORENSON:     That's all I got, Your Honor.       Thank

   10   you.

   11                THE COURT:     Thank you very much.

   12                MR. SORENSON:     I know you'll be happy to hear that.

   13                THE COURT:     Thank you, Mr. Sorenson.

   14                THE DEFENDANT:        Yes, for redirect.

   15                THE COURT:     Yes.

   16                             REDIRECT EXAMINATION

   17   BY THE DEFENDANT:

   18          Q     Dr. Horowitz, now he just triggered your memory

   19   about the airplane flight?

   20          A     Yes.

   21          Q     Now, do you remember that we were in Kona when they

   22   denied me?

   23                MR. SORENSON:     Objection to the leading.

   24                THE WITNESS:     Yes, now I do.

   25                THE COURT:     Wait, wait.    All right.   So objection's




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 74 of 88   PageID #:
                                  12180
                                                                                 74


    1   overruled.    It's foundational.

    2          What's your next question.

    3         Q      (BY THE DEFENDANT:)        Okay.    And so did we have to

    4   drive that morning to Hilo?

    5         A      Yes.

    6         Q      And so I had to present my ID to the Hilo TSA,

    7   correct?

    8         A      Yes.

    9         Q      And then they had -- then they did the checking?

   10         A      That's right.     Thank you.       Yes, I remember that now.

   11         Q      And so remember they had to call the FBI?

   12         A      That's right.

   13                THE COURT:    All right.      Now you're leading him.

   14                MR. SORENSON:     Your Honor --

   15                THE COURT:    You can ask him what he remembers --

   16                THE DEFENDANT:     Okay.

   17                THE COURT:    -- but --

   18         Q      (BY THE DEFENDANT:)        Do you remember them calling

   19   the FBI?

   20         A      I do.

   21         Q      And do you remember the FBI saying, Yes, his ID is

   22   valid, let him on the plane?

   23         A      I did.

   24                THE COURT:    No, no.      All right.    So the last

   25   question -- I mean, the last answer is stricken.            You can't




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 75 of 88    PageID #:
                                  12181
                                                                                 75


    1   lead him and you're asking him about hearsay.          So you just need

    2   to ask him what he remembers about what happened.

    3         Q      (BY THE DEFENDANT:)      Do you remember that the ID

    4   was --

    5                THE COURT:     No, no, no.   Not Do you remember this,

    6   that, and the other thing.       That's a yes or no.        That's a

    7   leading.    That's --

    8         Q      (BY THE DEFENDANT:)      What do you remember about my

    9   ID being accepted?

   10                THE COURT:     Great.

   11                THE WITNESS:     I remember that you were very angry

   12   and that you then pursued further authorities to judge whether

   13   or not that was a legitimate ID.        And subsequently I believe it

   14   was the FBI or some other higher authority than TSA said, Yes,

   15   you should allow him to go on this flight.

   16         Q      (BY MR. SORENSON:)      And they allowed me to get on

   17   the flight with my private attorney general ID?

   18         A      That's -- that's the best of my knowledge, yes.

   19                THE DEFENDANT:     And Defendant Exhibit 2086, please.

   20         Q      (BY THE DEFENDANT:)      And do you remember me drafting

   21   the lawsuit against the Kona TSA?

   22         A      I'm sorry, Mr. Williams.       Vaguely.

   23         Q      I know it's been a while.

   24         A      I remember vaguely.      I'm not sure if I'm on there.

   25   I know I authorized you to put me on there.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 76 of 88   PageID #:
                                  12182
                                                                                  76


    1         Q      Let's see.     See that right there?     Can you

    2   look -- can you see on the screen?

    3                THE COURT:     If you look at the screen.

    4                THE WITNESS:     Oh, yes.

    5                THE COURT:     Take a look at it.     Read it to yourself,

    6   don't read it out loud, and see if that refreshes --

    7                THE WITNESS:     Yes.

    8                THE COURT:     -- your recollection.

    9                THE WITNESS:     Thank you.      Yes, I do remember this

   10   now, that's correct.

   11         Q      (BY THE DEFENDANT:)      Okay.    I'm going to show you

   12   the other part.     Kind of read those statement of the facts.

   13                MR. SORENSON:     Your Honor, objection.       This is not

   14   in evidence.

   15                THE DEFENDANT:     I'm not publishing.

   16                THE COURT:     You're asking him to --

   17                THE DEFENDANT:     I'm asking him to read it right now.

   18                THE COURT:     You want to refresh his recollection?

   19                THE DEFENDANT:     Right.

   20                THE COURT:     He already testified he remembers this.

   21                THE DEFENDANT:     Well, this is more aspects of it

   22   that --

   23                THE COURT:     You can ask him.     If he doesn't

   24   remember, he can look at it, but it's not to feed him

   25   information and then you ask him questions.          He says he




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 77 of 88    PageID #:
                                  12183
                                                                                 77


    1   remembers it, so you just ask him what he can remember.

    2           Q    (BY THE DEFENDANT:)      So you remember that at the

    3   Kona TSA there was like --

    4                MR. SORENSON:     Objection.    Leading.

    5                THE COURT:     Sustained.   Okay.

    6           So what did -- you want to ask him what he remembers in

    7   Kona?

    8           Q    (BY THE DEFENDANT:)      Do you remember what Kona --

    9   why they rejected my private attorney general ID at the Kona

   10   airport?

   11           A    I don't recall specifics, but I remember that they

   12   would not accept it as legitimate ID.

   13           Q    Right.    And so do you remember me arguing with them

   14   that all you have to do is call the FBI and verify it and we

   15   can get this problem resolved?

   16           A    Yes, I remember that.

   17           Q    And did they refuse to call?

   18           A    Yes.

   19           Q    And they refused to allow me on the plane?

   20           A    That's correct.

   21           Q    And so we had to travel to Hilo?

   22                MR. SORENSON:     Objection again.     Leading.

   23                THE WITNESS:     That's correct.     That's right.

   24                THE COURT:     So there's an objection.        Overruled.   So

   25   it's foundational.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 78 of 88   PageID #:
                                  12184
                                                                                  78


    1          But you're going over stuff you've already -- he's already

    2   testified about Hilo and that you got on.          So you need to move

    3   to a different area 'cause we're just repeating the same thing

    4   about the same incident.

    5         Q      (BY THE DEFENDANT:)      So do you remember me telling

    6   you about the TSA website and what's actually on the website?

    7         A      Yes.

    8                THE COURT:    Again, no.    So move to a different area.

    9   We've finished this thing with Hilo and the TSA.            Do you have

   10   any other areas that you want to ask him questions about?

   11         Q      (BY THE DEFENDANT:)      Yes.   Do you remember when I

   12   assisted you in Judge Elizabeth Strand's courtroom?

   13         A      Unfortunately it's a horrible memory, yes.

   14         Q      And do you remember before I would appear before any

   15   judge, I would file a notice of appearance of common law

   16   counsel?

   17         A      Yes, I do recall you did that.

   18         Q      And in this document, did I put a plethora of U.S.

   19   Supreme Court cases that allows me to assist people in court?

   20         A      Yes.

   21         Q      And was NAACP v. Button one of those cases?

   22         A      Yes.

   23         Q      Do you remember the Schware v. The Board of

   24   Examiners being one of the cases?

   25         A      Vaguely.




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 79 of 88    PageID #:
                                  12185
                                                                                   79


    1         Q        Do you remember the Gideon v. Wainwright?

    2                  MR. SORENSON:    Your Honor, again leading.

    3                  THE COURT:     All right.    So it's foundational.

    4   Overruled.

    5          Okay.    So your answer.        Do you remember Gideon v. --

    6                  THE WITNESS:     Yes.

    7                  THE COURT:     -- Wainwright?

    8         Q        (BY THE DEFENDANT:)       Okay.   Do you remember the --

    9                  THE COURT:     No, I'm not going to have you recite the

   10   whole thing.

   11                  THE DEFENDANT:    Because the whole --

   12                  THE COURT:     I understand what you're getting at, but

   13   we're not going to sit here and listen to all the things that

   14   you included in it.       He has a general recollection of what you

   15   filed, so you can ask him questions about his --

   16         Q        (BY THE DEFENDANT:)       So you actually looked up these

   17   case laws?

   18         A        I remember looking up a couple of them.         I may not

   19   have looked up all of them.

   20         Q        Okay.   And the ones you looked up, did it authorize

   21   someone like me to assist people in court?

   22                  MR. SORENSON:    Objection to the legal opinion.

   23                  THE COURT:     All right.    Sustained.    He's not going

   24   to answer that question.        He's not a lawyer.       But you can ask

   25   him what he observed.




                               UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 80 of 88   PageID #:
                                  12186
                                                                                80


    1         Q      (BY THE DEFENDANT:)      Saying when you read the case

    2   law --

    3                THE COURT:    No.   I'm not going to have him testify

    4   about his interpretation of the case law.          He's not qualified

    5   as an expert in law.      You can ask him about his experiences

    6   with you or observing you in court.

    7         Q      (BY THE DEFENDANT:)      Now, he made such a big deal

    8   about my private attorney general certification, and you

    9   already testified that you saw that it was a Apostille by the

   10   Secretary of State, correct?

   11         A      Yes.

   12         Q      And did it have the actual official Secretary of

   13   State seal on there?

   14         A      Yes.

   15         Q      And you verified that?

   16         A      Yes.

   17         Q      Now, he said that I feel like I don't have to listen

   18   to the judge if the judge ordered me to not assist people.

   19   Now, it's your understanding, your experience with me --

   20                THE COURT:    Are you asking him if he heard that

   21   question from Mr. Sorenson?

   22         Q      (BY THE DEFENDANT:)      Right.   You remember that

   23   question?

   24         A      Yes, I do.

   25         Q      Okay.   So your experience with me is that if I feel




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 81 of 88   PageID #:
                                  12187
                                                                                81


    1   like it's a violation of the law --

    2                MR. SORENSON:     Objection.    He can ask him what the

    3   experience is, but I think he's trying to tell him.

    4                THE COURT:    So your objection is leading?

    5                MR. SORENSON:     Yes.

    6                THE COURT:    Sustained.    So you need to ask him

    7   open-ended questions 'cause he's your witness.          You're

    8   providing him as a witness to this court.          So you can ask him

    9   What was your experience?       What did you see?

   10         Q      (BY THE DEFENDANT:)      In your experience with me and

   11   attorneys at law, who would you say is more competent in law?

   12         A      Uhm, I can't really answer that because I don't know

   13   the other attorneys that you're referencing.

   14         Q      Well, the ones that you had hired.

   15         A      Oh, my goodness.     Prior to Margaret Wille --

   16         Q      Right.

   17         A      -- I would say you were far more competent, far more

   18   reliable, honest, and I'd been so heavily damaged and

   19   unfortunately biased by all the damage that we have sustained

   20   by attorneys who were grossly incompetent that for me, it's,

   21   I'm sorry to say, sad to say.

   22         Q      And would you say the difference between me and

   23   attorneys at law is that I --

   24                MR. SORENSON:     Objection.    Leading.

   25                THE COURT:    Sustained.    So you can ask him What do




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 82 of 88   PageID #:
                                  12188
                                                                                  82


    1   you think the difference is between me and attorneys in law?

    2   But you can't tell him the answer.

    3         Q      (BY THE DEFENDANT:)      Well, do you think the

    4   difference is that I educate --

    5                MR. SORENSON:     Objection.    Leading.

    6                THE COURT:     Sustained.   Okay.    So you can ask him,

    7   you know, what he thinks the difference is or why he thinks

    8   there's a difference.      Those are open-ended questions.

    9         Q      (BY THE DEFENDANT:)      So what do you think the

   10   difference between how I assist these people and how attorneys

   11   at law assist people?

   12         A      Your Honor, I don't want to give a lecture here.

   13                THE COURT:     Okay.   Clearly it's an open-ended

   14   question, so I'll cut of you off if you go too long.

   15                THE WITNESS:     You're a street fighter.      You're not

   16   educated in the academic exercise of going through law.            That

   17   should not, as a reasonable person, preclude you or me judging

   18   you as incompetent or that you would no longer be potentially

   19   able to help me or that I couldn't think of maybe researching

   20   what you're telling me to research.

   21          I would respect the fact that you have risked your neck

   22   and everything and life to instruct me.          And so if I were to

   23   compare that and your training, having virtually, I presume,

   24   come out of a ghetto, and presume having had a calling on your

   25   life to research this, and that you've done a serious amount of




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 83 of 88   PageID #:
                                  12189
                                                                                83


    1   research and literature review and case law analysis, compared

    2   to an academic training program of a bar member, licensed

    3   attorney, I would say that you would potentially even be more

    4   reliable because you're not a bar member.          You're not part of

    5   a, in my opinion, a corrupted judicial syndicate.

    6                THE COURT:    All right.    Thank you.

    7          Next question.

    8          Q     (BY THE DEFENDANT:)      Do you remember the Judge

    9   Richard Lee that hired me?

   10          A     I don't recall Richard Lee that hired you.          A judge

   11   Richard Lee?

   12          Q     Yes.

   13          A     I'm sorry.    I don't remember that.

   14          Q     You rep Hep Guinn, right?

   15          A     I remember Hep Guinn.

   16          Q     What was your experience with Hep Guinn?

   17          A     She stole $2800.

   18                MR. SORENSON:     Your Honor, this is beyond the scope.

   19                THE COURT:    All right.    It is.    So --

   20          Q     (BY THE DEFENDANT:)      So did any of the attorneys

   21   that you hired, did they encourage you to do research the way I

   22   did?

   23          A     Only Margaret Wille.

   24          Q     So the other six did not encourage you to do any

   25   type of research?




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 84 of 88   PageID #:
                                  12190
                                                                                84


    1         A      That's correct.

    2         Q      Now, you've viewed many of my YouTube videos; is

    3   that correct?

    4         A      I'd say half a dozen.

    5         Q      So my YouTube videos you saw me actually in court in

    6   front of plenty of judges assisting people, correct?

    7                MR. SORENSON:     Objection.    Leading.

    8                THE COURT:     Overruled.     Foundational.

    9          So did you, yes or no, see him in court?

   10                THE WITNESS:     I saw you in court, yes, on couple of

   11   occasions.

   12                THE COURT:     Nonleading from here on in.

   13         Q      (BY THE DEFENDANT:)       And did I ever state in front

   14   of that judge --

   15                MR. SORENSON:     Objection.    Leading.

   16                THE COURT:     Sustained.     Now you got to ask

   17   open-ended questions, what he thought of it, what did he think.

   18         Q      (BY THE DEFENDANT:)       Did I ever misrepresent myself

   19   in front of that judge as a bar member?

   20         A      Never.    The opposite.      You told them straight out

   21   that you were not.

   22         Q      Right.    And did I always recite the U.S. Supreme

   23   Court rulings that gave me the authority?

   24                MR. SORENSON:     Leading.

   25                THE WITNESS:     Yes.




                              UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 85 of 88    PageID #:
                                  12191
                                                                                  85


    1                THE COURT:     Wait.    So it is leading.      It's

    2   sustained.    The jury's to disregard the answer to the last

    3   question.

    4         Q      (BY THE DEFENDANT:)       What did I recite to the judge

    5   to give him the knowledge that I had authority to assist

    6   people?

    7         A      Case law.

    8         Q      And was this case law something that you actually

    9   researched yourself?

   10                MR. SORENSON:     Objection.    This is asked and

   11   answered and gone over a few times.

   12                THE COURT:     All right.    Well, overruled.      So he's

   13   asking about the case law that was represented in the YouTube

   14   videos.

   15          All right.    So your answer is?

   16                THE WITNESS:     My answer is yes, verified from my

   17   research based on your citations of case law that you were

   18   correct.

   19                THE COURT:     All right.

   20         Q      (BY THE DEFENDANT:)       And so your whole experience

   21   with me is that I'm very thorough in law?

   22                MR. SORENSON:     Objection.    Leading.

   23                THE COURT:     Yes.    So what is your experience with

   24   me?

   25         Q      (BY THE DEFENDANT:)       So what has your experience




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 86 of 88   PageID #:
                                  12192
                                                                                86


    1   with me overall, Dr. Horowitz, in reference to me citing case

    2   law and the law and me operating in and out of the courtroom?

    3         A       That you're an intelligent, passionate victim of

    4   organized crime that has persecuted you and prevented you from

    5   having a life.

    6                 THE DEFENDANT:    Thank you.    I have no more

    7   questions.

    8                 THE COURT:   All right.    Thank you very much,

    9   Dr. Horowitz.     You're excused as a witnesses.       Good day to you.

   10   Please don't discuss your testimony with anyone until after the

   11   trial.     All right.   Thank you.

   12          Oh, yes, and we'll give this back to you, your notes.

   13   Thank you.

   14             (This concludes the partial testimony requested.)

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 87 of 88   PageID #:
                                  12193


    1                        COURT REPORTER'S CERTIFICATE

    2

    3                    I, DEBRA READ, Official Court Reporter, United

    4   States District Court, District of Hawaii, do hereby certify

    5   that pursuant to 28 U.S.C. §753 the foregoing is a complete,

    6   true, and correct transcript of the stenographically reported

    7   proceedings held in the above-entitled matter and that the

    8   transcript page format is in conformance with the regulations

    9   of the Judicial Conference of the United States.

   10
                         DATED at Honolulu, Hawaii, February 23, 2020.
   11

   12

   13                              /s/ Debra Read

   14                              DEBRA READ, CSR CRR RMR RDR

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
Case 1:17-cr-00101-LEK Document 1031 Filed 06/08/20 Page 88 of 88   PageID #:
                                  12194
                                                                                88


    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




                             UNITED STATES DISTRICT COURT
